Exhibit 10.03

ISDA®

International Swaps and Derivatives Association, Inc.

2002 MASTER AGREEMENT

dated as of July 12, 2017

 

JPMORGAN CHASE BANK, N.A.,

a national banking association

organized under the laws of

the United States of America

(“Party A”)

  and  

CMF TT II, LLC,

a limited liability corporation organized under

Delaware law

(“Party B”)

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.

Accordingly, the parties agree as follows:—

 

1.

Interpretation

(a) Definitions. The terms defined in Section 14 and elsewhere in this Master
Agreement will have the meanings therein specified for the purpose of this
Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement, such Confirmation will prevail for the
purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.

 

2.

Obligations

(a) General Conditions.

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

Copyright © 2002 by International Swaps and Derivatives Association, Inc.



--------------------------------------------------------------------------------

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other condition
specified in this Agreement to be a condition precedent for the purpose of this
Section 2(a)(iii).

(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the Scheduled Settlement Date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.

(c) Netting of Payments. If on any date amounts would otherwise be payable:—

(i) in the same currency; and

(ii) in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions). If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing. This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.

(d) Deduction or Withholding for Tax.

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—

(1) promptly notify the other party (“Y”) of such requirement;

(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

 

   2    ISDA® 2002



--------------------------------------------------------------------------------

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of lndemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.

(ii) Liability. If:—

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y
under Section 2(d)(i)(4);

(2) X does not so deduct or withhold; and

(3) a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

3.

Representations

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement). If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.

(a) Basic Representations.

(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

   3    ISDA® 2002



--------------------------------------------------------------------------------

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it, any of its Credit Support Providers or any of its applicable
Specified Entities any action, suit or proceeding at law or in equity or before
any court, tribunal, governmental body, agency or official or any arbitrator
that is likely to affect the legality, validity or enforceability against it of
this Agreement or any Credit Support Document to which it is a party or its
ability to perform its obligations under this Agreement or such Credit Support
Document.

(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

(g) No Agency. It is entering into this Agreement, including each Transaction,
as principal and not as agent of any person or entity.

 

4.

Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under clause (iii) below, to such government or taxing authority
as the other party reasonably directs:—

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

(ii) any other documents specified in the Schedule or any Confirmation; and

 

   4    ISDA® 2002



--------------------------------------------------------------------------------

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

(c) Comply With Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled or considered to have its seat, or where an Office through which it
is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party’s execution or
performance of this Agreement by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.

 

5.

Events of Default and Termination Events

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes (subject to Sections 5(c)
and 6(e)(iv)) an event of default (an “Event of Default”) with respect to such
party:—

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) required to be made by it if such failure is not remedied on or before the
first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;

(ii) Breach of Agreement; Repudiation of Agreement..

(1) Failure by the party to comply with or perform any agreement or obligation
(other than an obligation to make any payment under this Agreement or delivery
under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a Termination
Event or any agreement or obligation under Section 4(a)(i), 4(a)(iii) or 4(d))
to be complied with or performed by the party in accordance with this Agreement
if such failure is not remedied within 30 days after notice of such failure is
given to the party; or

(2) the party disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, this Master Agreement, any Confirmation executed
and delivered by that party or any

 

   5    ISDA® 2002



--------------------------------------------------------------------------------

Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf);

(iii) Credit Support Default.

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document, or any security interest granted by
such party or such Credit Support Provider to the other party pursuant to any
such Credit Support Document, to be in full force and effect for the purpose of
this Agreement (in each case other than in accordance with its terms) prior to
the satisfaction of all obligations of such party under each Transaction to
which such Credit Support Document relates without the written consent of the
other party; or

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document (or such action is taken by any person or entity appointed or
empowered to operate it or act on its behalf);

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made or repeated or deemed to have been made or repeated
by the party or any Credit Support Provider of such party in this Agreement or
any Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v) Default Under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party:—

(1) defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment due on the last payment or exchange date of; or
any payment on early termination of, a Specified Transaction (or, if there is no
applicable notice requirement or grace period, such default continues for at
least one Local Business Day);

(3) defaults in making any delivery due under (including any delivery due on the
last delivery or exchange date of) a Specified Transaction or any credit support
arrangement relating to a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or

(4) disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);

 

   6    ISDA® 2002



--------------------------------------------------------------------------------

(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of:—

(1) a default, event of default or other similar condition or event (however
described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) where the aggregate principal amount of such agreements or
instruments, either alone or together with the amount, if any, referred to in
clause (2) below, is not less than the applicable Threshold Amount (as specified
in the Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments before it would otherwise have been due and payable;
or

(2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments under such
agreements or instruments on the due date for payment (after giving effect to
any applicable notice requirement or grace period) in an aggregate amount,
either alone or together with the amount, if any, referred to in clause
(1) above, of not less than the applicable Threshold Amount;

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (II) is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation amalgamation or merger); (6)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 15 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) above (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

 

   7    ISDA® 2002



--------------------------------------------------------------------------------

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganises, reincorporates
or reconstitutes into or as, another entity and, at the time of such
consolidation, amalgamation, merger, transfer, reorganisation, reincorporation
or reconstitution:—

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party; or

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes (subject to Section 5(c))
an Illegality if the event is specified in clause (i) below, a Force Majeure
Event if the event is specified in clause (ii) below, a Tax Event if the event
is specified in clause (iii) below, a Tax Event Upon Merger if the event is
specified in clause (iv) below, and, if specified to be applicable, a Credit
Event Upon Merger if the event is specified pursuant to clause (v) below or an
Additional Termination Event if the event is specified pursuant to clause
(vi) below:—

(i) Illegality. After giving effect to any applicable provision, disruption
fallback or remedy specified in, or pursuant to, the relevant Confirmation or
elsewhere in this Agreement, due to an event or circumstance (other than any
action taken by a party or, if applicable, any Credit Support Provider of such
party) occurring after a Transaction is entered into, it becomes unlawful under
any applicable law (including without limitation the laws of any country in
which payment, delivery or compliance is required by either party or any Credit
Support Provider, as the case may be), on any day, or it would be unlawful if
the relevant payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach by the party of Section 4(b)):—

(1) for the Office through which such party (which will be the Affected Party)
makes and receives payments or deliveries with respect to such Transaction to
perform any absolute or contingent obligation to make a payment or delivery in
respect of such Transaction, to receive a payment or delivery in respect of such
Transaction or to comply with any other material provision of this Agreement
relating to such Transaction; or

(2) for such party or any Credit Support Provider of such party (which will be
the Affected Party) to perform any absolute or contingent obligation to make a
payment or delivery which such party or Credit Support Provider has under any
Credit Support Document relating to such Transaction, to receive a payment or
delivery under such Credit Support Document or to comply with any other material
provision of such Credit Support Document;

(ii) Force Majeure Event. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, by reason of force majeure or act
of state occurring after a Transaction is entered into, on any day:—

(1) the Office through which such party (which will be the Affected Party) makes
and receives payments or deliveries with respect to such Transaction is
prevented from performing any absolute or contingent obligation to make a
payment or delivery in respect of such Transaction, from receiving a payment or
delivery in respect of such Transaction or from complying with any other
material provision of this Agreement relating to such Transaction (or would be
so prevented if such payment, delivery or compliance were required on that day),
or it becomes impossible or

 

   8    ISDA® 2002



--------------------------------------------------------------------------------

impracticable for such Office so to perform, receive or comply (or it would be
impossible or impracticable for such Office so to perform, receive or comply if
such payment, delivery or compliance were required on that day); or

(2) such party or any Credit Support Provider of such party (which will be the
Affected Party) is prevented from performing any absolute or contingent
obligation to make a payment or delivery which such party or Credit Support
Provider has under any Credit Support Document relating to such Transaction,
from receiving a payment or delivery under such Credit Support Document or from
complying with any other material provision of such Credit Support Document (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such party or Credit
Support Provider so to perform, receive or comply (or it would be impossible or
impracticable for such party or Credit Support Provider so to perform, receive
or comply if such payment, delivery or compliance were required on that day),

so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;

(iii) Tax Event. Due to (1) any action taken by a taxing authority, or brought
in a court of competent jurisdiction, after a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (2) a Change in Tax Law, the party (which will be the
Affected Party) will, or there is a substantial likelihood that it will, on the
next succeeding Scheduled Settlement Date (A) be required to pay to the other
party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(B) receive a payment from which an amount is required to be deducted or
withheld for or on account of a Tax (except in respect of interest under
Section 9(h)) and no additional amount is required to be paid in respect of such
Tax under Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or
(B));

(iv) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganising, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;

(v) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, a Designated Event (as defined below) occurs
with respect to such party, any Credit Support Provider of such party or any
applicable Specified Entity of such party (in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party). A “Designated Event” with
respect to X means that:—

(1) X consolidates or amalgamates with, or merges with or into, or transfers all
or substantially all its assets (or any substantial part of the assets
comprising the business conducted by X as of the

 

   9    ISDA® 2002



--------------------------------------------------------------------------------

date of this Master Agreement) to, or reorganises, reincorporates or
reconstitutes into or as, another entity;

(2) any person, related group of persons or entity acquires directly or
indirectly the beneficial ownership of (A) equity securities having the power to
elect a majority of the board of directors (or its equivalent) of X or (B) any
other ownership interest enabling it to exercise control of X; or

(3) X effects any substantial change in its capital structure by means of the
issuance, incurrence or guarantee of debt or the issuance of (A) preferred stock
or other securities convertible into or exchangeable for debt or preferred stock
or (B) in the case of entities other than corporations, any other form of
ownership interest; or

(vi) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties will be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c) Hierarchy of Events.

(i) An event or circumstance that constitutes or gives rise to an Illegality or
a Force Majeure Event will not, for so long as that is the case, also constitute
or give rise to an Event of Default under Section 5(a)(i), 5(a)(ii)(1) or
5(a)(iii)(1) insofar as such event or circumstance relates to the failure to
make any payment or delivery or a failure to comply with any other material
provision of this Agreement or a Credit Support Document, as the case may be.

(ii) Except in circumstances contemplated by clause (i) above, if an event or
circumstance which would otherwise constitute or give rise to an Illegality or a
Force Majeure Event also constitutes an Event of Default or any other
Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.

(iii) If an event or circumstance which would otherwise constitute or give rise
to a Force Majeure Event also constitutes an Illegality, it will be treated as
an Illegality, except as described in clause (ii) above, and not a Force Majeure
Event.

(d) Deferral of Payments and Deliveries During Waiting Period. If an Illegality
or a Force Majeure Event has occurred and is continuing with respect to a
Transaction, each payment or delivery which would otherwise be required to be
made under that Transaction will be deferred to, and will not be due until:—

(i) the first Local Business Day or, in the case of a delivery, the first Local
Delivery Day (or the first day that would have been a Local Business Day or
Local Delivery Day, as appropriate, but for the occurrence of the event or
circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or

(ii) if earlier, the date on which the event or circumstance constituting or
giving rise to that Illegality or Force Majeure Event ceases to exist or, if
such date is not a Local Business Day or, in the case of a delivery, a Local
Delivery Day, the first following day that is a Local Business Day or Local
Delivery Day, as appropriate.

(e) Inability of Head or Home Office to Perform Obligations of Branch. If (i) an
Illegality or a Force Majeure Event occurs under Section 5(b)(i)(1) or
5(b)(ii)(1) and the relevant Office is not the Affected Party’s head or home
office, (ii) Section 10(a) applies, (iii) the other party seeks performance of
the relevant obligation or

 

   10    ISDA® 2002



--------------------------------------------------------------------------------

compliance with the relevant provision by the Affected Party’s head or home
office and (iv) the Affected Party’s head or home office fails so to perform or
comply due to the occurrence of an event or circumstance which would, if that
head or home office were the Office through which the Affected Party makes and
receives payments and deliveries with respect to the relevant Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and such
failure would otherwise constitute an Event of Default under Section 5(a)(i) or
5(a)(iii)(1) with respect to such party, then, for so long as the relevant event
or circumstance continues to exist with respect to both the Office referred to
in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case may be, and the Affected
Party’s head or home office, such failure will not constitute an Event of
Default under Section 5(a)(i) or 5(a)(iii)(1).

 

6.

Early Termination; Close-Out Netting

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(l), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

 

(b)

Right to Terminate Following Termination Event.

(i) Notice. If a Termination Event other than a Force Majeure Event occurs, an
Affected Party will, promptly upon becoming aware of it, notify the other party,
specifying the nature of that Termination Event and each Affected Transaction,
and will also give the other party such other information about that Termination
Event as the other party may reasonably require. If a Force Majeure Event
occurs, each party will, promptly upon becoming aware of it, use all reasonable
efforts to notify the other party, specifying the nature of that Force Majeure
Event, and will also give the other party such other information about that
Force Majeure Event as the other party may reasonably require.

(ii) Transfer to Avoid Termination Event. If a Tax Event occurs and there is
only one Affected Party, or if a Tax Event Upon Merger occurs and the Burdened
Party is the Affected Party, the Affected Party will, as a condition to its
right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii) Two Affected Parties. If a Tax Event occurs and there are two Affected
Parties, each party will use all reasonable efforts to reach agreement within 30
days after notice of such occurrence is given under Section 6(b)(i) to avoid
that Termination Event.

 

   11    ISDA® 2002



--------------------------------------------------------------------------------

(iv) Right to Terminate.

 

  (1)

If:——

(A) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

(B) a Credit Event Upon Merger or an Additional Termination Event occurs, or a
Tax Event Upon Merger occurs and the Burdened Party is not the Affected Party,

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.

(2) If at any time an Illegality or a Force Majeure Event has occurred and is
then continuing and any applicable Waiting Period has expired:—

(A) Subject to clause (B) below, either party may, by not more than 20 days
notice to the other party, designate (I) a day not earlier than the day on which
such notice becomes effective as an Early Termination Date in respect of all
Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.

(B) An Affected Party (if the Illegality or Force Majeure Event relates to
performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under
Section 6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or
a Force Majeure Event under Section 5(b)(ii)(2) following the prior designation
by the other party of an Early Termination Date, pursuant to
Section 6(b)(iv)(2)(A), in respect of less than all Affected Transactions.

(c) Effect of Designation.

(i) If notice designating an Early Termination Date is given under Section 6(a)
or 6(b), the Early Termination Date will occur on the date so designated,
whether or not the relevant Event of Default or Termination Event is then
continuing.

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 9(h)(i) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date will be determined pursuant to Sections
6(e) and 9(h)(ii).

 

   12    ISDA ® 2002



--------------------------------------------------------------------------------

(d) Calculations; Payment Date.

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including any
quotations, market data or information from internal sources used in making such
calculations), (2) specifying (except where there are two Affected Parties) any
Early Termination Amount payable and (3) giving details of the relevant account
to which any amount payable to it is to be paid. In the absence of written
confirmation from the source of a quotation or market data obtained in
determining a Close-out Amount, the records of the party obtaining such
quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.

(ii) Payment Date. An Early Termination Amount due in respect of any Early
Termination Date will, together with any amount of interest payable pursuant to
Section 9(h)(ii)(2), be payable (1) on the day on which notice of the amount
payable is effective in the case of an Early Termination Date which is
designated or occurs as a result of an Event of Default and (2) on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (or, if there are two Affected Parties, after the day on which the
statement provided pursuant to clause (i) above by the second party to provide
such a statement is effective) in the case of an Early Termination Date which is
designated as a result of a Termination Event.

(e) Payments on Early Termination. If an Early Termination Date occurs, the
amount, if any, payable in respect of that Early Termination Date (the “Early
Termination Amount”) will be determined pursuant to this Section 6(e) and will
be subject to Section 6(f).

(i) Events of Default. If the Early Termination Date results from an Event of
Default, the Early Termination Amount will be an amount equal to (1) the sum of
(A) the Termination Currency Equivalent of the Close-out Amount or Close-out
Amounts (whether positive or negative) determined by the Non-defaulting Party
for each Terminated Transaction or group of Terminated Transactions, as the case
may be, and (B) the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party less (2) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party. If the Early Termination Amount is
a positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of the Early Termination Amount to the Defaulting Party.

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—

(1) One Affected Party. Subject to clause (3) below, if there is one Affected
Party, the Early Termination Amount will be determined in accordance with
Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.

(2) Two Affected Parties. Subject to clause (3) below, if there are two Affected
Parties, each party will determine an amount equal to the Termination Currency
Equivalent of the sum of the Close-out Amount or Close-out Amounts (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and the Early Termination Amount will be an
amount equal to (A) the sum of (I) one-half of the difference between the higher
amount so determined (by party “X”) and the lower amount so determined (by party
“Y”) and (II) the Termination Currency Equivalent of the Unpaid Amounts owing to
X less (B) the Termination Currency Equivalent of the Unpaid Amounts owing to Y.
If the Early Termination Amount is a positive number, Y will pay it to X; if it
is a negative number, X will pay the absolute value of the Early Termination
Amount to Y.

 

   13    ISDA® 2002



--------------------------------------------------------------------------------

(3) Mid-Market Events. If that Termination Event is an Illegality or a Force
Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:—

(A) if obtaining quotations from one or more third parties (or from any of the
Determining Party’s Affiliates), ask each third party or Affiliate (I) not to
take account of the current creditworthiness of the Determining Party or any
existing Credit Support Document and (II) to provide mid-market quotations; and

(B) in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the Early Termination Amount will be subject to such adjustments as are
appropriate and permitted by applicable law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv) Adjustment for Illegality or Force Majeure Event. The failure by a party or
any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under Section 5(a)(i)
or 5(a)(iii)(1) if such failure is due to the occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event. Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 9(h)(ii)(2).

(v) Pre-Estimate. The parties agree that an amount recoverable under this
Section 6(e) is a reasonable pre-estimate of loss and not a penalty. Such amount
is payable for the loss of bargain and the loss of protection against future
risks, and, except as otherwise provided in this Agreement, neither party will
be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.

(f) Set-Off Any Early Termination Amount payable to one party (the “Payee”) by
the other party (the “Payer”), in circumstances where there is a Defaulting
Party or where there is one Affected Party in the case where either a Credit
Event Upon Merger has occurred or any other Termination Event in respect of
which all outstanding Transactions are Affected Transactions has occurred, will,
at the option of the Non-defaulting Party or the Non-affected Party, as the case
may be (“X”) (and without prior notice to the Defaulting Party or the Affected
Party, as the case may be), be reduced by its set-off against any other amounts
(“Other Amounts”) payable by the Payee to the Payer (whether or not arising
under this Agreement, matured or contingent and irrespective of the currency,
place of payment or place of booking of the obligation). To the extent that any
Other Amounts are so set off, those Other Amounts will be discharged promptly
and in all respects. X will give notice to the other party of any set-off
effected under this Section 6(f).

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.

 

   14    ISDA® 2002



--------------------------------------------------------------------------------

If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).

 

7.

Transfer

Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:—

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b) a party may make such a transfer of all or any part of its interest in any
Early Termination Amount payable to it by a Defaulting Party, together with any
amounts payable on or with respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and 11.

Any purported transfer that is not in compliance with this Section 7 will be
void.

 

8.

Contractual Currency

(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in good faith and using
commercially reasonable procedures in converting the currency so tendered into
the Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement. If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in clause (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using

 

   15    ISDA® 2002



--------------------------------------------------------------------------------

commercially reasonable procedures in converting the currency received into the
Contractual Currency, to purchase the Contractual Currency with the amount of
the currency of the judgment or order actually received by such party.

(c) Separate Indemnities. To the extent permitted by applicable law, the
indemnities in this Section 8 constitute separate and independent obligations
from the other obligations in this Agreement, will be enforceable as separate
and independent causes of action, will apply notwithstanding any indulgence
granted by the party to which any payment is owed and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement.

(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

 

9.

Miscellaneous

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter. Each of the
parties acknowledges that in entering into this Agreement it has not relied on
any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.

(b) Amendments. An amendment, modification or waiver in respect of this
Agreement will only be effective if in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e) Counterparts and Confirmations.

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission and by electronic messaging system), each of which will be deemed
an original.

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement. The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

   16    ISDAM 2002



--------------------------------------------------------------------------------

(h) Interest and Compensation.

(i) Prior to Early Termination. Prior to the occurrence or effective designation
of an Early Termination Date in respect of the relevant Transaction:—

(1) Interest on Defaulted Payments. If a party defaults in the performance of
any payment obligation, it will, to the extent permitted by applicable law and
subject to Section 6(c), pay interest (before as well as after judgment) on the
overdue amount to the other party on demand in the same currency as the overdue
amount, for the period from (and including) the original due date for payment to
(but excluding) the date of actual payment (and excluding any period in respect
of which interest or compensation in respect of the overdue amount is due
pursuant to clause (3)(B) or (C) below), at the Default Rate.

(2) Compensation for Defaulted Deliveries. If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as
that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding any
period in respect of which interest or compensation in respect of that amount is
due pursuant to clause (4) below), at the Default Rate. The fair market value of
any obligation referred to above will be determined as of the originally
scheduled date for delivery, in good faith and using commercially reasonable
procedures, by the party that was entitled to take delivery.

(3) Interest on Deferred Payments. If:—

(A) a party does not pay any amount that, but for Section 2(a)(iii), would have
been payable, it will, to the extent permitted by applicable law and subject to
Section 6(c) and clauses (B) and (C) below, pay interest (before as well as
after judgment) on that amount to the other party on demand (after such amount
becomes payable) in the same currency as that amount, for the period from (and
including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;

(B) a payment is deferred pursuant to Section 5(d), the party which would
otherwise have been required to make that payment will, to the extent permitted
by applicable law, subject to Section 6(c) and for so long as no Event of
Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or

(C) a party fails to make any payment due to the occurrence of an Illegality or
a Force Majeure Event (after giving effect to any deferral period contemplated
by clause (B) above), it will, to the extent permitted by applicable law,
subject to Section 6(c) and for so long as the event or circumstance giving rise
to that Illegality or Force Majeure Event

 

   17    ISDA® 2002



--------------------------------------------------------------------------------

continues and no Event of Default or Potential Event of Default with respect to
that party has occurred and is continuing, pay interest (before as well as after
judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the date the
party fails to make the payment due to the occurrence of the relevant Illegality
or Force Majeure Event (or, if later, the date the payment is no longer deferred
pursuant to Section 5(d)) to (but excluding) the earlier of the date the event
or circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.

(4) Compensation for Deferred Deliveries. If:

(A) a party does not perform any obligation that, but for Section 2(a)(iii),
would have been required to be settled by delivery;

(B) a delivery is deferred pursuant to Section 5(d); or

(C) a party fails to make a delivery due to the occurrence of an Illegality or a
Force Majeure Event at a time when any applicable Waiting Period has expired,

the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to
Section 6(c), compensate and pay interest to the other party on demand (after,
in the case of clauses (A) and (B) above, such delivery is required) if and to
the extent provided for in the relevant Confirmation or elsewhere in this
Agreement.

(ii) Early Termination. Upon the occurrence or effective designation of an Early
Termination Date in respect of a Transaction:—

(1 ) Unpaid Amounts. For the purpose of determining an Unpaid Amount in respect
of the relevant Transaction, and to the extent permitted by applicable law,
interest will accrue on the amount of any payment obligation or the amount equal
to the fair market value of any obligation required to be settled by delivery
included in such determination in the same currency as that amount, for the
period from (and including) the date the relevant obligation was (or would have
been but for Section 2(a)(iii) or 5(d)) required to have been performed to (but
excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.

(2) Interest on Early Termination Amounts. If an Early Termination Amount is due
in respect of such Early Termination Date, that amount will, to the extent
permitted by applicable law, be paid together with interest (before as well as
after judgment) on that amount in the Termination Currency, for the period from
(and including) such Early Termination Date to (but excluding) the date the
amount is paid, at the Applicable Close-out Rate.

(iii) Interest Calculation. Any interest pursuant to this Section 9(h) will be
calculated on the basis of daily compounding and the actual number of days
elapsed.

 

   18    ISDA® 2002



--------------------------------------------------------------------------------

10.

Offices; Multibranch Parties

(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to and agrees with the other party that, notwithstanding the place of
booking or its jurisdiction of incorporation or organisation, its obligations
are the same in terms of recourse against it as if it had entered into the
Transaction through its head or home office, except that a party will not have
recourse to the head or home office of the other party in respect of any payment
or delivery deferred pursuant to Section 5(d) for so long as the payment or
delivery is so deferred. This representation and agreement will be deemed to be
repeated by each party on each date on which the parties enter into a
Transaction.

(b) If a party is specified as a Multibranch Party in the Schedule, such party
may, subject to clause (c) below, enter into a Transaction through, book a
Transaction in and make and receive payments and deliveries with respect to a
Transaction through any Office listed in respect of that party in the Schedule
(but not any other Office unless otherwise agreed by the parties in writing).

(c) The Office through which a party enters into a Transaction will be the
Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office. Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction. Subject to
Section 6(b)(ii), neither party may change the Office in which it books the
Transaction or the Office through which it makes and receives payments or
deliveries with respect to a Transaction without the prior written consent of
the other party.

 

11.

Expenses

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

 

12.

Notices

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner described below (except that a notice or
other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or e-mail details provided (see the Schedule) and
will be deemed effective as indicated:—

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

(ii) if sent by telex, on the date the recipient’s answerback is received;

(iii) if sent by facsimile transmission, on the date it is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;

(v) if sent by electronic messaging system, on the date it is received; or

 

   19    ISDA® 2002



--------------------------------------------------------------------------------

(vi) if sent by e-mail, on the date it is delivered,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.

(b) Change of Details. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.

 

13.

Governing Law and Jurisdiction

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
any dispute arising out of or in connection with this Agreement (“Proceedings”),
each party irrevocably:—

(i) submits:—

(1) if this Agreement is expressed to be governed by English law, to (A) the
non-exclusive jurisdiction of the English courts if the Proceedings do not
involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or

(2) if this Agreement is expressed to be governed by the laws of the State of
New York, to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City;

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party; and

(iii) agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or more jurisdictions will not preclude the bringing of
Proceedings in any other jurisdiction.

(c) Service of Process. Each party irrevocably appoints the Process Agent, if
any. specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12(a)(i), 12(a)(iii) or l2(a)(iv).
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.

(d) Waiver of Immunities. Each party irrevocably waives, to the extent permitted
by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

   20    ISDA® 2002



--------------------------------------------------------------------------------

14.

Definitions

As used in this Agreement:—

“Additional Representation” has the meaning specified in Section 3.

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Agreement” has the meaning specified in Section 1(c).

“Applicable Close-out Rate” means:—

(a) in respect of the determination of an Unpaid Amount:—

(i) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(ii) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default Rate;

(iii) in respect of obligations deferred pursuant to Section 5(d), if there is
no Defaulting Party and for so long as the deferral period continues, the
Applicable Deferral Rate; and

(iv) in all other cases following the occurrence of a Termination Event (except
where interest accrues pursuant to clause (iii) above), the Applicable Deferral
Rate; and

(b) in respect of an Early Termination Amount:—

(i) for the period from (and including) the relevant Early Termination Date to
(but excluding) the date (determined in accordance with Section 6(d)(ii)) on
which that amount is payable:—

(I) if the Early Termination Amount is payable by a Defaulting Party, the
Default Rate;

(2) if the Early Termination Amount is payable by a Non-defaulting Party, the
Non-default Rate; and

(3) in all other cases, the Applicable Deferral Rate; and

 

   21    ISDA® 2002



--------------------------------------------------------------------------------

(ii) for the period from (and including) the date (determined in accordance with
Section 6(d)(ii) on which that amount is payable to (but excluding) the date of
actual payment,—

(1) if a party fails to pay the Early Termination Amount due to the occurrence
of an event or circumstance which would, if it occurred with respect to a
payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;

(2) if the Early Termination Amount is payable by a Defaulting Party (but
excluding any period in respect of which clause (1) above applies), the Default
Rate;

(3) if the Early Termination Amount is payable by a Non-defaulting Party (but
excluding any period in respect of which clause (1) above applies), the
Non-default Rate; and

(4) in all other cases, the Termination Rate.

“Applicable Deferral Rate” means:—

(a) for the purpose of Section 9(h)(i)(3)(A), the rate certified by the relevant
payer to be a rate offered to the payer by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;

(b) for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the definition
of Applicable Close-out Rate, the rate certified by, the relevant payer to be a
rate offered to prime banks by a major bank in a relevant interbank market for
overnight deposits in the applicable currency, such bank to be selected in good
faith by the payer after consultation with the other party, if practicable, for
the purpose of obtaining a representative rate that will reasonably reflect
conditions prevailing at the time in that relevant market; and

(c) for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3) and
(b)(ii)(l) of the definition of Applicable Close-out Rate, a rate equal to the
arithmetic mean of the rate determined pursuant to clause (a) above and a rate
per annum equal to the cost (without proof or evidence of any actual cost) to
the relevant payee (as certified by it) if it were to fund or of funding the
relevant amount.

“Automatic Early Termination” has the meaning specified in Section 6(a).

“Burdened Party” has the meaning specified in Section 5(b)(iv).

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.

“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realised under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in

 

   22    ISDA® 2002



--------------------------------------------------------------------------------

Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.

Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result. The Determining Party may determine
a Close-out Amount for any group of Terminated Transactions or any individual
Terminated Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be determined as of the Early
Termination Date or, if that would not be commercially reasonable, as of the
date or dates following the Early Termination Date as would be commercially
reasonable.

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:—

(i) quotations (either firm or indicative) for replacement transactions supplied
by one or more third parties that may take into account the creditworthiness of
the Determining Party at the time the quotation is provided and the terms of any
relevant documentation, including credit support documentation, between the
Determining Party and the third party providing the quotation;

(ii) information consisting of relevant market data in the relevant market
supplied by one or more third parties including, without limitation, relevant
rates, prices, yields, yield curves, volatilities, spreads, correlations or
other relevant market data in the relevant market; or

(iii) information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party’s Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions.

The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.

Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

Commercially reasonable procedures used in determining a Close-out Amount may
include the following:—

(1) application to relevant market data from third parties pursuant to clause
(ii) above or information from internal sources pursuant to clause (iii) above
of pricing or other valuation models that are, at the time of the determination
of the Close-out Amount, used by the Determining Party in the regular course of
its business in pricing or valuing transactions between the Determining Party
and unrelated third parties that are similar to the Terminated Transaction or
group of Terminated Transactions; and

 

   23    ISDA® 2002



--------------------------------------------------------------------------------

(2) application of different valuation methods to Terminated Transactions or
groups of Terminated Transactions depending on the type, complexity, size or
number of the Terminated Transactions or group of Terminated Transactions.

“Confirmation” has the meaning specified in the preamble.

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

“Contractual Currency” has the meaning specified in Section 8(a).

“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Cross-Default” means the event specified in Section 5(a)(vi).

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

“Defaulting Party” has the meaning specified in Section 6(a).

“Designated Event” has the meaning specified in Section 5(b)(v).

“Determining Party” means the party determining a Close-out Amount.

“Early Termination Amount” has the meaning specified in Section 6(e).

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.

“English law” means the law of England and Wales, and “English” will be
construed accordingly.

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Force Majeure Event” has the meaning specified in Section 5(b).

“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).

“Illegality” has the meaning specified in Section 5(b).

 

   24    ISDA® 2002



--------------------------------------------------------------------------------

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.

“Local Business Day” means (a) in relation to any obligation under
Section 2(a)(i), a General Business Day in the place or places specified in the
relevant Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.

“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.

“Master Agreement” has the meaning specified in the preamble.

“Merger Without Assumption” means the event specified in Section 5(a)(viii).

“Multiple Transaction Payment Netting” has the meaning specified in
Section 2(c).

“Non-affected Party” means, so long as there is only one Affected Party, the
other party.

“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a party, which may be such party’s head or
home office.

“Other Amounts” has the meaning specified in Section 6(f).

 

   25    ISDA® 2002



--------------------------------------------------------------------------------

“Payee” has the meaning specified in Section 6(f).

“Payer” has the meaning specified in Section 6(f).

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Proceedings” has the meaning specified in Section 13(b).

“Process Agent” has the meaning specified in the Schedule.

“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Schedule” has the meaning specified in the preamble.

“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Specified Entity” has the meaning specified in the Schedule.

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.

“Stamp Tax” means any stamp, registration, documentation or similar tax.

“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).

 

   26    ISDA® 2002



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

“Terminated Transactions” means, with respect to any Early Termination Date
(a) if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.

“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and
(b) otherwise, euro if this Agreement is expressed to be governed by English law
or United States Dollars if this Agreement is expressed to be governed by the
laws of the State of New York.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.

“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Threshold Amount” means the amount, if any, specified as such in the Schedule.

“Transaction” has the meaning specified in the preamble.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii) or due but for Section 5(d)) to such party under
Section 2(a)(i) or 2(d)(i)(4) on or prior to such Early Termination Date and
which remain unpaid as at such Early Termination Date, (b) in respect of each
Terminated Transaction, for each obligation under Section 2(a)(i) which was (or
would have been but for Section 2(a)(iii) or 5(d)) required to be settled by
delivery to such party on or prior to such Early Termination Date and which has
not been so settled as at such Early Termination Date, an amount equal to the
fair market value of that which was (or would have been) required to be
delivered and (c) if the Early Termination Date results from an Event of
Default, a Credit Event Upon Merger or an Additional Termination Event in
respect of which all outstanding Transactions are Affected Transactions, any
Early Termination Amount due prior to such Early Termination Date and which
remains unpaid as of such Early Termination Date, in each case together with any
amount of interest accrued or other

 

   27    ISDA® 2002



--------------------------------------------------------------------------------

compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(l) or (2), as appropriate. The fair market
value of any obligation referred to in clause (b) above will be determined as of
the originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.

“Waiting Period” means:—

(a) in respect of an event or circumstance under Section 5(b)(i), other than in
the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and

(b) in respect of an event or circumstance under Section 5(b)(ii), other than in
the case of Section 5(b)(ii)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of eight Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance,

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

JPMORGAN CHASE BANK, N.A.

    

CMF TT II, LLC

        

By:

 

Ceres Managed Futures LLC

 

By:

 

/s/ Leila Safai

    

By: 

 

/s/ Patrick T. Egan

 

Name: Leila Safai

    

Name: Patrick T. Egan

 

Title: Vice President

    

Title: President & Director

 

JPMorgan Chase Bank, N.A.

 

Ceres Managed Futures LLC

 

Date: July 12, 2017

    

Date: July 12, 2017

 

   28    ISDA® 2002



--------------------------------------------------------------------------------

SCHEDULE

to the

2002 ISDA Master Agreement

dated as of July 12, 2017

between

 

JPMorgan Chase Bank, N.A.,

a national banking association

organized under the laws of

the United States of America

(“Party A”)

  and  

CMF TT II, LLC,

a limited liability corporation organized

under Delaware law

(“Party B”)

Part I

Termination

In this Agreement:

 

(1)

“Specified Entity” shall mean:

(a) in relation to Party A: any Affiliate for purposes of Section 5(a)(v) other
than J.P. Morgan Ventures Energy Corporation and shall not apply for purposes of
any other provision; and

(b) in relation to Party B: not applicable.

 

(2)

“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement; provided that (x) the definition of “Specified Transaction shall be
amended by inserting “, margin loan,” after “securities lending transaction,” in
the tenth line thereof and (y) any agreement relating to the clearing of
derivative transactions or futures contracts shall be a “Specified Transaction”.

 

(3)

The “Cross-Default” provisions of Section 5(a)(vi) will apply, and for such
purpose:

 

  (a)

“Specified Indebtedness” shall have the meaning set forth in Section 14;
provided, however, that Specified Indebtedness shall exclude, in relation to
Party A, any deposits received in the ordinary course of business; and

 

  (b)

“Threshold Amount” means (i) in relation to Party A, an amount equal to 3 % of
its total shareholders’ equity, and (ii) in relation to Party B, an amount equal
to 3% of its Net Asset Value (as defined in this Part 1).

 

  (c)

The phrase “ , or becoming capable at such time of being declared,” shall be
deleted and the following language shall be added to the end thereof:

“provided, however, that notwithstanding the foregoing, the default referred to
in subsection (2) hereof shall not constitute an Event of Default if (i) the
default is a failure to pay caused solely by an error or omission of an
administrative or operational nature; (ii) the party can demonstrate to the
reasonable satisfaction of a third party that funds were



--------------------------------------------------------------------------------

available to such party to enable it to make the relevant payment when due; and
(iii) such payment is made within one Local Business Day after such failure to
pay; “

 

(4)

“Termination Currency” means United States Dollars.

 

(5)

The “Credit Event Upon Merger” provisions of Section 5(b)(v) will not apply.

 

(6)

The “Automatic Early Termination” provisions of Section 6(a) will not apply.

 

(7)

Additional Termination Events. Each of the following shall constitute an
Additional Termination Event for purposes of Section 5(b)(vi) of this Agreement,
in respect of which Party B will be the Affected Party and all Transactions will
be Affected Transactions:

 

  (a)

Investment Manager. Ceres Managed Futures LLC (“CMF”) or Transtrend B.V. (the
“Investment Manager”) ceases to have authority over the trading and investment
activities of Party B (including, without limitation, the authority to enter
into Transactions, execute Confirmations, exercise all rights of Party B in
respect of Transactions, and make payments under this Agreement on behalf of
Party B) and if Party A reasonably determines that such action has had, or will
have, a material adverse effect on the ability of Party B to perform its
obligations under this Agreement; provided, that the termination of the
authority of the Investment Manager shall not constitute an Additional
Termination Event if (i) the Investment Manager is replaced with another
investment manager (“Replacement Investment Manager”) selected by CMF in its
reasonable discretion; provided, further, that (x) any such Replacement
Investment Manager shall be selected by CMF with reasonable care and diligence
and (y) Party A must consent to such Replacement Investment Manager, which
consent shall not be unreasonably withheld by Party A or (ii) CMF itself is the
sole Investment Manager with sole authority over the trading and investment
activities of Party B. Any reference to “Investment Manager” herein, in the
event the Investment Manager is replaced with a Replacement Investment Manager,
shall be deemed to refer to any such Replacement Investment Manager.

 

  (b)

No Plan Assets. The assets of Party B constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended, the Department of
Labor Regulations promulgated thereunder or similar law.

 

  (c)

Minimum Net Asset Value. (i) Party B’s, Net Asset Value (exclusive of
shareholder redemptions, withdrawals, subscriptions, contributions and similar
items (however described)) as of the last business day of any calendar month
declines 20% or more from Party B’s Net Asset Value (exclusive of shareholder
redemptions, withdrawals, subscriptions, contributions and similar items
(however described)) as of the last business day of the immediately preceding
calendar month; (ii) Party B’s Net Asset Value (exclusive of shareholder
redemptions, withdrawals, subscriptions, contributions and similar items
(however described)) as of the last business day of any calendar month declines
30% or more from Party B’s Net Asset Value (exclusive of shareholder
redemptions, withdrawals, subscriptions, contributions and similar items
(however described)) as of the last business day of the third calendar month
immediately preceding such day; (iii) Party B’s Net Asset Value declines by 40%
or more from Party B’s Net Asset Value as of the last business day of the same
month in the immediately preceding calendar year; or (iv) if less than 12 months
have elapsed from



--------------------------------------------------------------------------------

 

the date of this Agreement, Party B’s Net Asset Value declines by 40% or more
from Party B’s highest Net Asset Value at any month end during such 12 month
period.

As used in this Agreement, “Net Asset Value” means, as of the relevant date, the
Total Assets of Party B minus the Total Liabilities of Party B (each valued at
the market price therefor as of such date). “Total Assets” means, as of the
relevant date, all assets of Party B which, in accordance with generally
accepted accounting principles in the United States of America would be
generally classified as assets on the balance sheet of Party B as of such date,
and “Total Liabilities” means, as of the relevant date, all liabilities of Party
B which, in accordance with generally accepted accounting principles in the
United States of America would generally be classified as liabilities on the
balance of Party B as of such date.

 

(8)

Limitation on Right to Withhold Performance Under Section 2(a)(iii). Without
otherwise limiting the rights of a Non-defaulting Party or Non-affected Party
(“X”), in the event that X suspends payments or deliveries pursuant to
Section 2(a)(iii)(1) of this Agreement following the occurrence of an Event of
Default, Potential Event of Default or Additional Termination Event (an
“Occurrence”), X agrees that its right to withhold such payments or deliveries
with respect to such Occurrence shall be limited to a period which is 45
calendar days after the first date of such suspension of payments or deliveries
by X.

 

(9)

Additional Condition Precedent. For the purposes of Section 2(a)(iii) of the
Agreement, it shall be an additional condition precedent that no Additional
Termination Event with respect to the other party shall have occurred and be
continuing.

Part 2

Tax Representations

 

(1)

Payer Tax Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B each hereby make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement or amounts payable
hereunder that may be considered to be interest for United States federal income
tax purposes) to be made by it to the other party under this Agreement. In
making this representation, it may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of this Agreement and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
this Agreement and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, except that it will not be a breach
of this representation where reliance is placed on clause (ii) above and the
other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.

 

(2)

Payee Tax Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B each hereby make the following representations:

(i) Party A represents that it is a U.S. person for U.S. federal income tax
purposes.



--------------------------------------------------------------------------------

(ii) Party B represents that it is a U.S. person for U.S. federal income tax
purposes and its U.S. tax identification number is 46-3247767.

 

(3)

“Tax” as used in Part 2 of this Schedule (Payer Tax Representation) and
“Indemnifiable Tax” as defined in Section 14 of this Agreement shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any
legislation, or fiscal or regulatory rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of this Agreement.

 

(4)

Party A and Party B agree that the amendments set out in the Attachment (the
“Attachment”) to, and the provisions in Section 3(g) of, the ISDA 2015
Section 871(m) Protocol published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) on November 2, 2015 and available on the ISDA website
(www.isda.org) (the “Protocol”) are incorporated into and shall apply to this
Agreement as if set forth herein. For this purpose, capitalized terms used but
not defined in the Attachment shall have the meanings given to them in the
Protocol, except that references to “each Covered Master Agreement” in the
Attachment will be deemed to be references to this Agreement and the
“Implementation Date” referred to in the Attachment will be deemed to be the
date of this Agreement.



--------------------------------------------------------------------------------

Part 3

Agreement to Deliver Documents

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:

 

  (1)

Documents to be delivered are:

 

  (a)

Each of Party A and Party B will, upon execution of this Agreement, deliver to
the other party copies of all corporate or partnership, as the case may be,
authorizations and any other documents with respect to the execution, delivery
and performance of this Agreement and each Credit Support Document on its
behalf.

 

  (b)

Each of Party A and Party B will, upon execution of this Agreement and
thereafter upon request of the other party, deliver to the other party a
certificate of authority and specimen signatures of individuals executing this
Agreement, any Confirmations and each Credit Support Document.

 

  (c)

Each of Party A and Party B will, upon execution of this Agreement, deliver to
the other party a duly executed original of the Credit Support Document
specified in Part 4.

 

  (d)

Party B will, upon execution of this Agreement, deliver to Party A a copy of its
certificate of incorporation or registration, as applicable, limited partnership
agreement or articles and memorandum of association, as applicable, prospectus
or offering memorandum (and any relevant supplements thereto) from the
applicable feeder fund, if produced, investment management agreement, and will
thereafter promptly deliver copies of any amendments, supplements, or successors
to any of the foregoing.

 

  (e)

Party B will deliver to Party A:

 

  (i)

as soon as available and in any event within 120 days after the end of each
fiscal year of Party B, the annual audited financial statements of Party B
prepared in accordance with generally accepted accounting principles in the
United States of America, together with an audit report thereon issued by
independent certified public accountants certified in the United States of
America and of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit);

 

  (ii)

within 20 days after the end of each calendar month, a monthly statement setting
forth Party B’s total net assets and percentage change in total net assets
(exclusive of shareholder subscriptions and redemptions); and

 

  (iii)

promptly upon request, such additional information regarding the financial
position or business of Party B as Party A may reasonably request, which
information concerning Party B shall pertain to (a)



--------------------------------------------------------------------------------

 

leverage data; (b) generic portfolio composition, and (c) portfolio liquidity.

 

  (f)

Party B will deliver to Party A;

a valid and complete U.S. Internal Revenue Service Form W-9, Form W-8EXP, Form
W-8BEN, Form W-8BEN-E and/or Form W-8ECI or applicable successor form (or, where
Party B is not the beneficial owner for U.S. federal income tax purposes, from
each beneficial owner of Party B together with a valid and complete Form W-8IMY
(or applicable successor form), with the allocation statement required to be
delivered in connection therewith, from Party B, as relevant.), (I) prior to
execution of this Agreement; (II) promptly upon reasonable demand by the other
party; and (III) promptly upon learning that any form or other document
previously provided by Party B has become obsolete or incorrect.

 

  (g)

Party A shall deliver to Party B:

 

  (i)

After the end of each of its fiscal years, as soon as practicable after becoming
publicly available and requested by Party B if such financial statement is not
available on “EDGAR” or the party’s home page on the World Wide Web, the annual
report of JPMorgan Chase & Co. containing audited consolidated financial
statements prepared in accordance with accounting principles that are generally
accepted in such party’s country of organization and certified by independent
certified public accountants for each fiscal year;

 

  (ii)

After the end of each of its first three fiscal quarters as soon as practicable
after becoming publicly available and requested by Party B if such financial
statement is not available on “EDGAR” or the party’s home page on the World Wide
Web, the unaudited consolidated financial statements of JPMorgan Chase & Co. and
the consolidated balance sheet and related statements of income of JPMorgan
Chase & Co. for each fiscal quarter prepared in accordance with accounting
principles that are generally accepted in JPMorgan Chase & Co.’s country of
organization.

The documents provided by a party pursuant to Part 3 (1)(a), (b), (d), (e), (f)
and (g) shall be subject to the representation set forth in Section 3(d) of the
Agreement.

Part 4

Miscellaneous

 

(1)

Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

(a) In connection with Section 12(a), all notices to Party A shall, with respect
to any particular Transaction, be sent to the address or facsimile number
specified in the relevant Confirmation and any notice for purposes of Sections 5
or 6 shall be sent to the address specified below:

JPMorgan Chase Bank, N.A.



--------------------------------------------------------------------------------

Attention: Legal Department - Derivatives Practice Group

270 Park Avenue

New York, New York 10017-2070

Facsimile No.: (646) 534-6393

Net Asset Value statements shall be sent by facsimile or e-mail directly to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention: Managing Director, Credit Portfolio Risk Management — Hedge Funds

Facsimile: 212-270-5222

e-mail: jpm nav data@jpmorgan.com

(b) In connection with Section 12(a), all notices to Party B (and the Investment
Manager on behalf of Party B) for purposes of Sections 5 and 6, and all
Confirmations with respect to each Transaction, shall be sent to the following:

CMF TT II, LLC

c/o Ceres Managed Futures LLC

522 Fifth Avenue

New York, New York 10036

Attention: Patrick Egan

Email: Patrick.egan@morganstanley.com

 

(2)

Process Agent. For the purpose of Section 13(c) of this Agreement:

Party A appoints as its Process Agent: Not applicable.

Party B appoints as its Process Agent: Not applicable.

 

(3)

Offices. The provisions of Section 10(a) will apply to this Agreement.

 

(4)

Multibranch Party. For the purpose of Section 10 of this Agreement:

Party A is a Multibranch Party and may act through any Office specified in a

Confirmation. Party B is not a Multibranch Party.

 

(5)

Credit Support Document.

The ISDA Credit Support Annex (New York Law, Security Interest Form) and
supplementary “Paragraph 13 — Elections & Variables” executed by the parties
shall constitute a “Credit Support Document” in relation to each party,
respectively, for all purposes of this Agreement.

 

(6)

Credit Support Provider.

Credit Support Provider means, in relation to Party A: Not applicable.



--------------------------------------------------------------------------------

Credit Support Provider means, in relation to Party B: Not applicable.

 

(7)

Governing Law; Jurisdiction. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

Section 13(b) is amended by (i) deleting the word “non-exclusive” in subsection
(i)(2) thereof and replacing it with the word “exclusive” and (ii) deleting
subsection (iii) thereof in its entirety.

 

(8)

Netting of Payments. “Multiple Transaction Payment Netting” will apply for the
purpose of Section 2(c) of this Agreement to all Transactions starting from the
date of this Agreement.

 

(9)

“Affiliate” will have the meaning specified in Section 14 of this Agreement;
provided, however, that with respect to Party B, Affiliate shall exclude
Transtrend B.V.

 

(10)

Absence of Litigation. For the purpose of Section 3(c) of this Agreement:

“Specified Entity” means, in relation to Party A: none.

“Specified Entity” means, in relation to Party B:none.

 

(11)

No Agency. The provisions of Section 3(g) of this Agreement will apply to this
Agreement.

 

(12)

Additional Representation will apply, and for the purpose of Section 3 of this
Agreement, the following will constitute an Additional Representation:

“(h) Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

(ii) Assessment and Understanding. It is capable of assessing the merits of and
evaluating and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction. It is also capable of assuming, and assumes, the
financial and other risks of that Transaction.

(iii) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

(iv) Other Transactions. It understands and acknowledges that the other party
may, either in connection with entering into a Transaction or from time to time
thereafter, engage in open market transactions that are designed to hedge or
reduce the risks incurred



--------------------------------------------------------------------------------

by it in connection with such Transaction and that the effect of such open
market transactions may be to affect or reduce the value of such Transaction.

(v) Eligible Contract Participant. It is an ‘eligible contract participant’, as
defined in Section la(18) of the Commodity Exchange Act, as amended.”

(13) Party B Additional Representations. Party B represents to Party A at all
times until the termination of this Agreement that:

 

  (i)

Authorization of Investment Manager. The Investment Manager is duly authorized
to conduct the trading and investment activities of Party B (including, without
limitation, the authority to enter into Transactions, execute Confirmations,
exercise all rights of Party B in respect of Transactions, and make payments
under this Agreement on behalf of Party B).

 

  (ii)

Generally Accepted Accounting Principles. The financial information delivered by
it pursuant to Part 3(1)(e) of this Schedule, including the related schedules
and notes thereto, has been prepared in accordance with accounting principles
that are generally accepted in the United States of America, applied
consistently throughout the periods involved (except as disclosed therein).

 

  (iii)

No Material Contingent Obligation(s). Neither Party B nor any of its
subsidiaries has any material contingent obligation, contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment,
which is not reflected in the financial statements delivered to Party A pursuant
to this Schedule or in the notes thereto.

Each of the foregoing representations shall constitute an “Additional
Representation” for purposes of Section 3 of the Agreement.

(14) Telephonic Recording. Each party (i) consents to the recording of the
telephone conversations of trading, marketing and other relevant personnel of
the parties and their Affiliates in connection with this Agreement or any
potential Transaction, (ii) agrees to obtain any necessary consent of, and give
any necessary notice of such recording to, its relevant personnel and
(iii) agrees, to the extent permitted by applicable law, that recordings may be
submitted in evidence in any Proceedings.



--------------------------------------------------------------------------------

Part 5

Other Provisions

 

(1)

Waiver of Right to Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Agreement or any Credit
Support Document. Each party (i) certifies that no representative, agent or
attorney of the other party or any Credit Support Provider has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Agreement and provide for any Credit Support Document, as applicable, by,
among other things, the mutual waivers and certifications in this provision.

 

(2)

ISDA Definitions. Reference is hereby made to the 2006 ISDA Definitions (the
“2006 Definitions”) and the 1998 FX and Currency Option Definitions (the “FX
Definitions’’) (collectively the “ISDA Definitions”) each as published by the
International Swaps and Derivatives Association, Inc., which are hereby
incorporated by reference herein. Any term used and not otherwise defined herein
which are contained in the ISDA Definitions shall have the meaning set forth
therein.

 

(3)

Scope of Agreement. Notwithstanding anything contained in this Agreement to the
contrary, any transaction (other than a repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, margin loan, forward purchase or sale of a security, or any
transaction that is a futures, option or similar exchange-traded transaction)
which may otherwise constitute a “Specified Transaction” (without regard to the
phrase “which is not a Transaction under this Agreement but” in the definition
of “Specified Transaction”) for purposes of this Agreement which has been or
will be entered into between the parties shall constitute a “Transaction” which
is subject to, governed by, and construed in accordance with the terms of this
Agreement, unless any Confirmation with respect to a Transaction entered into
after the execution of this Agreement expressly provides otherwise.

 

(4)

Inconsistency. In the event of any inconsistency between any of the following
documents, the relevant document first listed below shall govern: (i) a
Confirmation; (ii) this Schedule and or Paragraph 13 of an ISDA Credit Support
Annex (as applicable); (iii) the ISDA Definitions; and (iv) the printed form of
ISDA Master Agreement and ISDA Credit Support Annex (as applicable). In the
event of any inconsistency between provisions contained in the 2006 Definitions
and the FX Definitions, the FX Definitions shall prevail.

 

(5)

Financial Statements. Section 3(d) is hereby amended by adding the following in
the third line thereof after the word “respect” and before the period:

“or, in the case of financial statements, a fair presentation in all material
respects, of the financial condition of the relevant party”.

 

(6)

Calculation Agent.

(i) Subject to the provisions of this Part 5(6) and except as otherwise provided
in the applicable Confirmation or Master Confirmation, the Calculation Agent
will be Party A; provided, however, that if an Event of Default occurs and is
continuing in respect of Party A, the Calculation Agent will be Party B or an
Independent Dealer (as defined below) reasonably selected by Party B.



--------------------------------------------------------------------------------

(ii) The procedure set forth in this subpart (ii) is applicable to all
Transactions except Credit Derivative Transactions (as defined in the 2003 ISDA
Credit Derivatives Definitions) (or any successor ISDA publication to such
definitions) and Non-Disputable Equity Derivatives Transactions). Unless
otherwise agreed in a global master confirmation agreement between the parties,
a “Non-Disputable Equity Derivatives Transaction” means any Transaction in
respect of which (y) the relevant Confirmation incorporates the 2002 ISDA Equity
Derivatives Definitions (or any successor ISDA publication to such definitions)
and (z) one or more of the Exchanges is located (A) in any of Bahrain, Czech
Republic, Egypt, Greece, Hungary, Iceland, Jordan, Kuwait, Morocco, Oman,
Poland, Qatar, Russia, Saudi Arabia, South Africa, Turkey or the United Arab
Emirates, (B) anywhere in Asia other than Japan, Australia, Hong Kong, New
Zealand or Singapore or (C) anywhere in Latin America other than Brazil.

A party (the “Objecting Party”) has the right to dispute in good faith and on
commercially reasonable grounds a particular Determination made by the
Calculation Agent, provided that the Objecting Party notifies the other party
and the Calculation Agent (if the other party is not the Calculation Agent) of
such dispute promptly (but in no event later than one Reference Day) after the
Calculation Agent has provided the Objecting Party and the other party (if the
other party is not the Calculation Agent) with notice of such Determination. In
any such instance, the parties shall, within three Reference Days after such
notice, jointly select three Independent Dealers (or, if the parties cannot
jointly agree on three, each party shall select an Independent Dealer, which two
Independent Dealers shall jointly select a third Independent Dealer). Each such
Independent Dealer shall be requested by the Calculation Agent to make a
Determination as to the disputed matter within three Reference Days after its
appointment.

In the event that two or three Independent Dealers provide a Determination as to
the disputed matter within three Reference Days after their respective
appointments:

 

  (y)

if those Determinations are susceptible to the calculation of an arithmetic
mean, the arithmetic mean of such Determinations shall be binding on the parties
for the disputed matter, absent manifest error; or

 

  (z)

if those Determinations are not susceptible to the calculation of an arithmetic
mean (e.g., Determinations as to whether or not an event has occurred or terms
of a Transaction are to be adjusted), then (A) if a majority of the responding
Independent Dealers provided the same Determination, such Determination shall be
binding on the parties for the disputed matter, absent manifest error, or (B) if
a majority of the Independent Dealers did not provide the same Determination,
the responding Independent Dealers will jointly appoint a fourth Independent
Dealer (the “Resolver”). The Resolver will select, within two Reference Days
after its appointment, from the Determinations originally provided by the
responding Independent Dealers,



--------------------------------------------------------------------------------

 

with the selected Determination being binding on the parties for the disputed
matter, absent manifest error.

The costs of any Independent Dealers or Resolver shall be borne by (x) the
Objecting Party if the Determination made pursuant to this subpart
(ii) substantially comports with the relevant Determination made by the
Calculation Agent or if the relevant Determination made by the Calculation Agent
otherwise applies, (y) Party B if Party B disputes a Determination made by a
Calculation Agent selected by Party B, or (z) Party A, if Party A is the
Calculation Agent and the Determination made pursuant to this subpart (ii) does
not substantially comport with the relevant Determination made by the
Calculation Agent.

The following terms used in this Part 5(6) have the following meanings:

“Determination” means any determination, calculation, or adjustment, as the case
may be.

“Independent Dealer” means a leading dealer in the relevant market that is not
an Affiliate of either of the parties or any other appointed Independent Dealer.

“Reference Day” means, in respect of any Transaction, a Business Day as defined
as set forth in the Confirmation evidencing such Transaction or, absent such
definition, a day that is a Banking Day (as defined in the 2006 ISDA
Definitions) in New York and in the location of the office of Party A where such
Transaction is booked.

(iii) A party’s right to dispute a Determination under subpart (ii) immediately
above shall (1) cease to be applicable at any time that a Potential Event of
Default or Event of Default in respect of such party or an Additional
Termination Event in respect of which such party is the sole Affected Party has
occurred and is continuing, (2) be inapplicable in respect of any Transaction
for which the relevant Confirmation or Master Confirmation sets forth procedures
for disputing a Determination by the Calculation Agent, and (3) be inapplicable
to any Determination made pursuant to the terms of any Protocol sponsored by
ISDA to which the parties adhere. Notwithstanding a party’s exercise of its
right to dispute a Determination under subpart (ii) immediately above, any
undisputed amounts or deliveries in respect of any Transaction shall be made by
the relevant party as if no dispute existed.

Part 6

Foreign Exchange & Currency Option Transactions

(1) Section 2.2(a) of the FX Definitions is hereby amended by substituting the
following therefor in its entirety:

 

            

(a) Deliverable FX Transaction.



--------------------------------------------------------------------------------

(i) Unless the parties expressly agree in a Confirmation of a Deliverable FX
Transaction that this subsection (i) shall be inapplicable to such Deliverable
FX Transaction, the obligation of Party A to make a payment in respect of any
Deliverable FX Transaction on a Settlement Date is subject to the condition
precedent that Party B shall have first satisfied its obligation to make each
payment under such Deliverable FX Transaction, subject to any applicable
condition precedent and any applicable provisions of Article 5.

(ii) If the parties expressly agree in a Confirmation of a Deliverable FX
Transaction that subsection (i) immediately above shall be inapplicable to such
Deliverable FX Transaction, each party will pay, on the Settlement Date in
respect of such Deliverable FX Transaction, the amount specified as payable by
it in the related Confirmation, subject to any applicable condition precedent
and any applicable provisions of Article 5.

 

(2)

Section 3.4 of the FX Definitions is amended by adding the following:

(c) Discharge and Termination. Unless otherwise agreed, any Call or any Put
written by a party will automatically be terminated and discharged, in whole or
in part, as applicable, against a Call or a Put, respectively, written by the
other party, such termination and discharge to occur automatically upon the
payment in full of the last Premium payable in respect of such Currency Option
Transactions; provided that such termination and discharge may only occur in
respect of Currency Option Transactions:

(i) each being with respect to the same Put Currency and the same Call Currency;

(ii) each having the same Expiration Date and Expiration Time;

(iii) each being of the same style, i.e. either both being American style
Currency Option Transactions or both being European style Currency Option
Transactions;

(iv) each having the same Strike Price and other material terms;

(v) neither of which shall have been exercised by delivery of a Notice of
Exercise; and

(vi) each having been transacted by the same pair of Offices of the Buyer and
Seller.

and, upon the occurrence of such termination and discharge, neither party shall
have any further obligation to the other party in respect of the relevant
Currency Option Transactions or, as the case may be, parts thereof so terminated
and discharged. In the case of a partial termination and discharge (i.e., where
the relevant Currency Option Transactions are for different amounts of the
Currency Pair), the remaining portion of the Currency Option Transaction which
is partially discharged and terminated shall continue to be a Currency Option
Transaction for all purposes of this Agreement, including this Section 3.4(c).

 

(3)

Section 3.7(a) of the FX Definitions is hereby amended by substituting the
following therefor in its entirety:

 

  (a)

Deliverable Currency Option Transaction. In respect of an Exercise Date under a
Deliverable Currency Option Transaction, on the Settlement Date, except as
otherwise set forth in this Section 3.7(a), Buyer will pay to Seller the Put
Currency Amount and Seller will pay to Buyer the Call Currency Amount, subject
to the provisions of Section 3.6(c), any other applicable condition precedent
and any applicable provisions of Article 5. Unless



--------------------------------------------------------------------------------

 

the parties expressly agree in a Confirmation of a Deliverable Currency Option
Transaction that this sentence shall be inapplicable to such Deliverable
Currency Option Transaction, Party A may, by notice to Party B before the
Settlement Date of any Deliverable Currency Option Transaction, require that
each party pay the USD Equivalent of the amount payable by under such
Deliverable Currency Option Transaction. “USD Equivalent” means (i) if the
relevant currency is U.S. dollars, the amount of U.S. dollars and (ii) if the
relevant currency is not U.S. dollars, the equivalent in U.S. dollars of the
amount of such currency as determined by Party A in a commercially reasonable
manner based on market rates available to Party A at such time in the New York
foreign exchange market (or, at the option of Party A, in the foreign exchange
market of any other financial center which is then open for business).

 

(4)

Confirmations.

(a) Notwithstanding anything to the contrary in this Agreement, Party A and
Party B hereby agree that Deliverable FX Transactions, Non-Deliverable FX
Transactions (“NDF Transactions”) that are subject to the Master Confirmation
for Non-Deliverable Forward FX Transactions between the parties, European style
Deliverable Currency Option Transactions without any special features,
Non-Deliverable Currency Option Transactions (“NDO Transactions”) that are
subject to the Master Confirmation for Non-Deliverable Currency Option FX
Transactions (European Style) between the parties, Bullion Trades, and European
Style Bullion Options without any special features (collectively, “Relevant
Transactions”), may be confirmed electronically as set forth below through the
use of an internet website provided by Party A (a “JPM Website”), a file
transfer over an internet server provided by Party A (a “JPM Internet Server”),
or an electronic trading system (an “ET System”) provided by Party A or a third
party approved by Party A by notice to Party B (an “Approved Provider”). Party A
will provide a user ID and/or password to Party B to enable Party B to access a
JPM Website, a JPM Internet Server, or an ET System provided by Party A. Access
to an ET System provided by an Approved Provider will be subject to such rules
and/or agreement as required by the Approved Provider. Party A and Party B
hereby agree that Party B may:

(i) input (each such input, a “Transaction Message”) onto a JPM Website the
material economic terms of one or more Relevant Transactions that (x) Party B
has entered into directly with Party A or (y) Party B has entered into with an
executing dealer (as identified in accordance with subsection (c) immediately
below) pursuant to a Foreign Exchange and Bullion Authorization Agreement (the
“Authorization Agreement”) dated as of July 12, 2017 between Party A and Party B
under, and subject to the terms and conditions of, which Party B has been
authorized to enter into such a transaction on behalf of Party A; or

(ii) send to Party A a file (each such file, an “Electronic File”) by means of
transfer over a JPM Internet Server, setting forth the material economic terms
of one or more Relevant Transactions that (x) Party B has entered into directly
with Party A or (y) Party B has entered into with an executing dealer (as
identified in accordance with subsection (c) immediately below) on behalf of
Party A pursuant to the Authorization Agreement; or

(iii) enter into a Relevant Transaction through an ET System which ET System
will provide an electronic message to Party A setting forth the details of the
Relevant Transaction (an “ET System Message”) and will indicate whether such
Relevant Transaction has been entered into by (x) Party B directly with Party A
or (y) Party B with an executing dealer on behalf of Party A pursuant to the
Authorization Agreement.



--------------------------------------------------------------------------------

(b) Party A and Party B hereby agree that any Transaction Message, Electronic
File, or ET System Message will have the same force, effect, and validity as a
paper copy of a Confirmation that has been manually signed by an authorized
officer on behalf of Party B of (1) in the case of (a)(i)(x), (a)(ii)(x), or
(a)(iii)(x) immediately above, the Transaction between Party A and Party B and
(2) in the case of (a)(i)(y), (a)(ii)(y), or (a)(iii)(y) immediately above, the
Offsetting Transaction (as defined in the Authorization Agreement) corresponding
to the relevant Transaction entered into with the relevant executing dealer.
Party B will be bound by and responsible for all messages entered or transmitted
under the user ID or password or by an ET System.

(c) Party B agrees that any Transaction Message or Electronic File provided to
Party A pursuant to subsection (a) immediately above:

(i) in respect of a Deliverable FX Transaction will contain the following
information: Trade Date, the other party to the FX Transaction (if an entity
other than Party A is listed, the FX Transaction will be deemed to have been
entered into by the Party B on behalf of Party A pursuant to the Authorization
Agreement), the amount and currency payable by the Party B, the amount and
currency payable by Party A and/or the exchange rate, and the Settlement Date;

(ii) in respect of a NDF Transaction will contain the following information:
Trade Date, the other party to the NDF Transaction (if an entity other than
Party A is listed, the NDF Transaction will be deemed to have been entered into
by the Party B on behalf of Party A pursuant to the Authorization Agreement),
Reference Currency, whether the Reference Currency for the NDF Transaction is
being bought or sold from Party B’s perspective, the Reference Currency Notional
Amount, the Notional Amount, the Forward Rate, Settlement, Settlement Date,
Valuation Date and Settlement Currency.

(iii) in respect of a European style Deliverable Currency Option Transaction
will contain the following information: Trade Date, whether the Currency Option
Transaction is being bought or sold from Party B’s perspective, the other party
to the Currency Option Transaction (if an entity other than Party A is listed,
the Currency Option Transaction will be deemed to have been entered into by the
Party B on behalf of Party A pursuant to the Authorization Agreement), Call
Currency and Call Currency Amount, Put Currency and Put Currency Amount, Option
Type, the Settlement Date, the Strike Price, the Expiration Date, the Expiration
Time, the city in which expiration occurs, Premium, and the Premium Payment
Date.

(iv) in respect of a NDO Transaction will contain the following information:
Trade Date, whether the NDO Transaction is being bought or sold from Party B’s
perspective, the other party to the NDO Transaction (if an entity other than
Party A is listed, the NDO Transaction will be deemed to have been entered into
by the Party B on behalf of Party A pursuant to the Authorization Agreement),
Call Currency and Call Currency Amount, Put Currency and Put Currency Amount,
Currency Option Type, Reference Currency, Settlement Currency, Strike Price,
Settlement Date, Settlement, Valuation Date, Premium, and the Premium Payment
Date.

(v) in respect of a Bullion Trade will contain the following information: Trade
Date, the other party to the Bullion Trade (if an entity other than Party A is
listed, the Bullion Trade will be deemed to have been entered into by the Party
B on behalf of Party A pursuant to the Authorization Agreement), whether the
Bullion involved in the



--------------------------------------------------------------------------------

Bullion Trade is being bought or sold from Party B’s perspective, the Number of
Ounces being bought or sold by Party B pursuant to the Bullion Trade, the type
of Bullion involved in the Bullion Trade, the Transaction Currency, the Bullion
Transaction Settlement Date, and the Contract Price.

(vi) in respect of a European Style Bullion Option will contain the following
information: Trade Date, the other party to the Bullion Option (if an entity
other than Party A is listed, the Bullion Option will be deemed to have been
entered into by the Party B on behalf of Party A pursuant to the Authorization
Agreement), whether the European Style Bullion Option is being bought or sold
from Party B’s perspective, the Number of Ounces being bought or sold by Party B
pursuant to the Bullion Option, the type of Bullion involved in the Bullion
Option, the Transaction Currency, the Settlement Date, the Bullion Strike Price,
the strike price quote, the Bullion Expiration Date, the Bullion Expiration
Time, the city in which expiration occurs, Bullion Premium, type of Bullion in
which Bullion Premium is quoted, the Bullion Premium Payment Date, and the
Bullion Option Type.

(d) With respect to all Bullion Trades and Bullion Options confirmed pursuant to
this provision, (i) Settlement by Delivery, (ii) Bullion Business Days, (iii) a
Delivery Location of London for Bullion Trades and Bullion Options, will be
deemed to apply.

Part 7

Master Close-out and Set-off

 

(1)

Definitions. For the purposes of this Part 7, the following terms have the
following definitions:

“JPM Affiliate” means each of Party A and any of its Affiliates that executes
this Agreement.

“JPM Affiliate Agreement” means any Specified Agreement to which Party B and any
JPM Affiliate are parties.

“Specified Agreement” means (i) an agreement governing any Specified
Transaction, (ii) any agreement in respect of credit support for obligations
under any Specified Transaction or under an agreement governing any Specified
Transaction, (iii) any futures agreement or clearing agreement or other similar
agreement and (iv) any Institutional Account Agreement with J.P. Morgan
Securities LLC or J.P. Morgan Securities plc.

For the purposes of the definition of “Specified Agreement”, the term “Specified
Transaction” has the meaning set forth in Section 14 but excluding the following
words in subpart (a) of the definition of “Specified Transaction”: “between one
party to this Agreement (or any Credit Support Provider of such party or any
applicable Specified Entity of such party) and the other party to this Agreement
(or any Credit Support Provider of such other party or any applicable Specified
Entity of such other party) which is not a Transaction under this Agreement
but”.

 

(2)

Master Close-out. Without limiting any provision in any JPM Affiliate Agreement,
each JPM Affiliate and Party B agree that the occurrence of any event of
default, default, termination event, or similar condition or event (however
described) in respect of Party B or a JPM Affiliate



--------------------------------------------------------------------------------

 

(the entity in respect of which such occurrence takes place being the “Master
Close-out Defaulting Party”) under a JPM Affiliate Agreement on the basis of
which the other party to such JPM Affiliate Agreement has the contractual right
to terminate, close-out or liquidate all transactions governed by such JPM
Affiliate Agreement or which causes the automatic termination of all such
transactions shall entitle the Master Close-out Non-Defaulting Party (as defined
below) to terminate all transactions governed by any other JPM Affiliate
Agreement (each, an “Other JPM Affiliate Agreement”). “Master Close-out
Non-Defaulting Party” means (i) Party B if the Master Close-out Defaulting Party
is a JPM Affiliate or (ii) the JPM Affiliate that is the party to such Other JPM
Affiliate Agreement if the Master Close-out Defaulting Party is Party B. The
amount payable in respect of the termination of transactions governed by any
such Other JPM Affiliate Agreement shall be determined in accordance with any
applicable provisions thereof and, if there are no such applicable provisions,
in the same manner as set forth in Section 6 of this Agreement as if the
transactions governed by such other JPM Affiliate Agreement were Transactions
governed by this Agreement.

 

(3)

Authorization to Transfer Funds. Notwithstanding anything to the contrary in
this Agreement or any other agreement, upon the occurrence and during the
continuation of any event of default, default, termination event, or similar
condition or event (however described) in respect of Party B under any JPM
Affiliate Agreement, Party B authorizes each JPM Affiliate, in its sole
discretion and without prior notice to Party B, to transfer or cause to be
transferred any funds, securities and/or other property to, between, or among
any accounts maintained by Party B with or among any JPM Affiliates.

 

(4)

Assignment. Notwithstanding any provision to the contrary in any JPM Affiliate
Agreement, upon the occurrence and during the continuation of any event of
default, default, termination event, or similar condition or event (however
described) in respect of Party B under any JPM Affiliate Agreement, Party B
hereby consents and agrees that the rights and obligations of any JPM Affiliate
in respect of any JPM Affiliate Agreement may be assigned to any other JPM
Affiliate without the prior written consent of Party B.

 

(5)

Additional JPM Set Off Rights. Any amount payable by a JPM Affiliate to Party B
in respect of the termination of all transactions governed by a JPM Affiliate
Agreement as the result of the occurrence of any event of default, default,
termination event, or similar condition or event (however described) in respect
of Party B may, at the option of such JPM Affiliate (and without prior notice to
Party B), be reduced by its set-off against any Other Agreement Amount (as
hereinafter defined). As used herein, “Other Agreement Amount” shall mean any
payment obligation of any description whatsoever (whether arising at such time
or in the future or upon the occurrence of a contingency) by Party B to any JPM
Affiliate (irrespective of the currency, place of payment or booking office of
the obligation or whether the relevant party is legally or beneficially the
holder of the obligation) arising under any agreement between Party B and any
JPM Affiliate or any instrument or undertaking issued or executed or guaranteed
by Party B to, or in favor of, any JPM Affiliate or any bond, note, or other
debt instrument issued or guaranteed by Party B and owned or held beneficially
by any JPM Affiliate as a result of the purchase thereof by or on behalf of any
JPM Affiliate, whether directly from the issuer or in the secondary market; and
the Other Agreement Amount will be discharged promptly and in all respects to
the extent it is so set-off. The JPM Affiliate effecting any set-off pursuant to
this section will give notice to Party B of any such set-off.

For this purpose, the Other Agreement Amount (or the relevant portion of such
amounts) may be converted by the JPM Affiliate effecting the set-off into the
currency in which the obligation of such JPM Affiliate is denominated at the
rate of exchange at which such JPM Affiliate would be able, acting in a
reasonable manner and in good faith, to purchase the relevant amount of



--------------------------------------------------------------------------------

such currency. If an obligation is unascertained, a JPM Affiliate may in good
faith estimate that obligation and set-off in respect of the estimate, subject
to the relevant party accounting to the other when the obligation is
ascertained. Nothing in this section shall be effective to create a charge or
other security interest. This section shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any entity is at any time otherwise entitled (whether by operation of law,
contract or otherwise).

 

CMF TT II, LLC

   

JPMORGAN CHASE BANK, N.A.

By:

 

Ceres Managed Futures LLC

     

By:

 

/s/ Patrick T. Egan

   

By:

 

/s/ Leila Safai

Name: Patrick T. Egan

   

Name:

 

Leila Safai

Title: President & Director

   

Title:

 

Vice President

 

    Ceres Managed Futures LLC

   

JPMorgan Chase Bank, N.A.

   

J.P. MORGAN SECURITIES LLC

   

J.P. MORGAN SECURITIES plc

   

J.P. MORGAN MARKETS AUSTRALIA PTY LTD.

     

With respect to Part 7 of the Schedule

     

By:

 

/s/ Leila Safai

     

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

(Bilateral Form)    (ISDA Agreements Subject to New York Law Only)

ISDA

International Swaps and Derivatives Association, Inc.

2016 CREDIT SUPPORT ANNEX FOR

VARIATION MARGIN (VM)

dated as of July 12, 2017

to the Schedule to the

2002 MASTER AGREEMENT

dated as of July 12, 2017

between

 

JPMORGAN CHASE BANK, N.A.   and   CMF TT II, LLC (“Party A”)     (“Party B”)

This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.

Accordingly, the parties agree as follows:—Paragraph 1. Interpretation

(a)    Definitions and Inconsistency. Capitalized terms not otherwise defined
herein or elsewhere in this Agreement have the meanings specified pursuant to
Paragraph 12, and all references in this Annex to Paragraphs are to Paragraphs
of this Annex. In the event of any inconsistency between this Annex and the
other provisions of this Schedule, this Annex will prevail, and in the event of
any inconsistency between Paragraph 13 and the other provisions of this Annex,
Paragraph 13 will prevail.

(b)    Secured Party and Pledgor. All references in this Annex to the “Secured
Party” will be to either party when acting in that capacity and all
corresponding references to the “Pledgor” will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support (VM) is held
by a party to this Annex, all references herein to that party as the Secured
Party with respect to that Other Posted Support (VM) will be to that party as
the beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.

(c)    Scope of this Annex and the Other CSA. The only Transactions which will
be relevant for the purposes of determining “Exposure” under this Annex will be
the Covered Transactions specified in Paragraph 13. Each Other CSA, if any, is
hereby amended such that the Transactions that will be relevant for purposes of
determining “Exposure” thereunder, if any, will exclude the Covered
Transactions. Except as provided in Paragraphs 8(a), 8(b) and 11(j), nothing in
this Annex will affect the rights and obligations, if any, of either party with
respect to “independent amounts” or initial margin under each Other CSA, if any,
with respect to Transactions that are Covered Transactions.

Copyright © 2016 by International Swaps and Derivatives Association, Inc.



--------------------------------------------------------------------------------

Paragraph 2. Security Interest

Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral (VM) Transferred to or received by the Secured Party
hereunder. Upon the Transfer by the Secured Party to the Pledgor of Posted
Collateral (VM), the security interest and lien granted hereunder on that Posted
Collateral (VM) will be released immediately and, to the extent possible,
without any further action by either party.

Paragraph 3. Credit Support Obligations

(a)    Delivery Amount (VM). Subject to Paragraphs 4 and 5, upon a demand made
by the Secured Party on or promptly following a Valuation Date, if the Delivery
Amount (VM) for that Valuation Date equals or exceeds the Pledgor’s Minimum
Transfer Amount, then the Pledgor will Transfer to the Secured Party Eligible
Credit Support (VM) having a Value as of the date of Transfer at least equal to
the applicable Delivery Amount (VM) (rounded pursuant to Paragraph 13). Unless
otherwise specified in Paragraph 13, the “Delivery Amount (VM)” applicable to
the Pledgor for any Valuation Date will equal the amount by which:

(i)    the Secured Party’s Exposure exceeds

(ii)    the Value as of that Valuation Date of all Posted Credit Support (VM)
held by the Secured Party.

(b) Return Amount (VM). Subject to Paragraphs 4 and 5, upon a demand made by the
Pledgor on or promptly following a Valuation Date, if the Return Amount (VM) for
that Valuation Date equals or exceeds the Secured Party’s Minimum Transfer
Amount, then the Secured Party will Transfer to the Pledgor Posted Credit
Support (VM) specified by the Pledgor in that demand having a Value as of the
date of Transfer as close as practicable to the applicable Return Amount (VM)
(rounded pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13,
the “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:

(i)    the Value as of that Valuation Date of all Posted Credit Support (VM)
held by the Secured Party exceeds

(ii)    the Secured Party’s Exposure.

Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and
Substitutions

(a)    Conditions Precedent. Unless otherwise specified in Paragraph 13, each
Transfer obligation of the Pledgor under Paragraphs 3, 5 and 6(d) and of the
Secured Party under Paragraphs 3, 4(d)(ii), 5, 6(d) and 11(h) is subject to the
conditions precedent that:

(i)    no Event of Default, Potential Event of Default or Specified Condition
has occurred and is continuing with respect to the other party; and

(ii)    no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.

(b)    Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless otherwise
specified in Paragraph 13, if a demand for the Transfer of Eligible Credit
Support (VM) or Posted Credit Support (VM) is made by the Notification Time,
then the relevant Transfer will be made not later than the close of business on
the Regular Settlement Day; if a demand is made after the Notification Time,
then the relevant Transfer will be made not later than the close of business on
the next Local Business Day following the Regular Settlement Day.

(c)    Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time; provided that the Valuation Agent may use, in the case of any calculation
of (i) Value, Values most recently reasonably available for close of business in
the relevant market for

 

   2    ISDA®2016



--------------------------------------------------------------------------------

the relevant Eligible Credit Support (VM) as of the Valuation Time and
(ii) Exposure, relevant information or data most recently reasonably available
for close of business in the relevant market(s) as of the Valuation Time. The
Valuation Agent will notify each party (or the other party, if the Valuation
Agent is a party) of its calculations not later than the Notification Time on
the Local Business Day following the applicable Valuation Date (or in the case
of Paragraph 6(d), following the date of calculation).

(d) Substitutions.

(i) Unless otherwise specified in Paragraph 13, upon notice to the Secured Party
specifying the items of Posted Credit Support (VM) to be exchanged, the Pledgor
may, on any Local Business Day, Transfer to the Secured Party substitute
Eligible Credit Support (VM) (the “Substitute Credit Support (VM)”); and

(ii) subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support (VM) specified by the Pledgor in its notice
not later than the Local Business Day following the date on which the Secured
Party receives the Substitute Credit Support (VM), unless otherwise specified in
Paragraph 13 (the “Substitution Date”); provided that the Secured Party will
only be obligated to Transfer Posted Credit Support (VM) with a Value as of the
date of Transfer of that Posted Credit Support (VM) equal to the Value as of
that date of the Substitute Credit Support (VM).

Paragraph 5. Dispute Resolution

If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount (VM) or a Return Amount (VM) or (II) the Value of any
Transfer of Eligible Credit Support (VM) or Posted Credit Support (VM), then:

(i) the Disputing Party will notify the other party and the Valuation Agent (if
the Valuation Agent is not the other party) not later than the close of business
on (X) the date that the Transfer is due in respect of such Delivery Amount (VM)
or Return Amount (VM) in the case of (I) above, or (Y) the Local Business Day
following the date of Transfer in the case of (II) above,

(ii) subject to Paragraph 4(a), the appropriate party will Transfer the
undisputed amount to the other party not later than the close of business on
(X) the date that the Transfer is due in respect of such Delivery Amount (VM) or
Return Amount (VM) in the case of (I) above, or (Y) the Local Business Day
following the date of Transfer in the case of (II) above,

(iii) the parties will consult with each other in an attempt to resolve the
dispute, and

(iv) if they fail to resolve the dispute by the Resolution Time, then:

(A) In the case of a dispute involving a Delivery Amount (VM) or Return Amount
(VM), unless otherwise specified in Paragraph 13, the Valuation Agent will
recalculate the Exposure and the Value as of the Recalculation Date by:

(1) utilizing any calculations of Exposure for the Covered Transactions that the
parties have agreed are not in dispute;

(2) (I) if this Agreement is a 1992 ISDA Master Agreement, calculating the
Exposure for the Covered Transactions in dispute by seeking four actual
quotations at mid-market from Reference Market-makers for purposes of
calculating Market Quotation, and taking the arithmetic average of those
obtained, or (II) if this Agreement is an ISDA 2002 Master Agreement or a 1992
ISDA Master Agreement in which the definition of Loss and/or Market Quotation
has been amended (including where such amendment has occurred pursuant to the
terms of a separate agreement or protocol) to reflect the definition of
Close-out Amount from the pre-printed form of the ISDA 2002 Master Agreement as
published by ISDA, calculating the Exposure for the Covered Transactions in
dispute by seeking four actual quotations at mid-market from third parties for
purposes of calculating the relevant Close-out Amount, and taking the arithmetic
average of those obtained; provided that, in

 

   3    ISDA®2016



--------------------------------------------------------------------------------

either case, if four quotations are not available for a particular Covered
Transaction, then fewer than four quotations may be used for that Covered
Transaction, and if no quotations are available for a particular Covered
Transaction, then the Valuation Agent’s original calculations will be used for
that Covered Transaction; and

(3) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support (VM).

(B) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support (VM) or Posted Credit Support (VM), the Valuation Agent will
recalculate the Value as of the date of Transfer pursuant to Paragraph 13.

Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (iii) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.

Paragraph 6. Holding and Using Posted Collateral (VM)

(a) Care of Posted Collateral (VM). Without limiting the Secured Party’s rights
under Paragraph 6(c), the Secured Party will exercise reasonable care to assure
the safe custody of all Posted Collateral (VM) to the extent required by
applicable law, and in any event the Secured Party will be deemed to have
exercised reasonable care if it exercises at least the same degree of care as it
would exercise with respect to its own property. Except as specified in the
preceding sentence, the Secured Party will have no duty with respect to Posted
Collateral (VM), including, without limitation, any duty to collect any
Distributions, or enforce or preserve any rights pertaining thereto.

(b) Eligibility to Hold Posted Collateral (VM); Custodians (VM).

(i) General. Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral (VM), the Secured Party will be
entitled to hold Posted Collateral (VM) or to appoint an agent (a “Custodian
(VM)”) to hold Posted Collateral (VM) for the Secured Party. Upon notice by the
Secured Party to the Pledgor of the appointment of a Custodian (VM), the
Pledgor’s obligations to make any Transfer will be discharged by making the
Transfer to that Custodian (VM). The holding of Posted Collateral (VM) by a
Custodian (VM) will be deemed to be the holding of that Posted Collateral (VM)
by the Secured Party for which the Custodian (VM) is acting.

(ii) Failure to Satisfy Conditions. If the Secured Party or its Custodian (VM)
fails to satisfy any conditions for holding Posted Collateral (VM), then upon a
demand made by the Pledgor, the Secured Party will, not later than five Local
Business Days after the demand, Transfer or cause its Custodian (VM) to Transfer
all Posted Collateral (VM) held by it to a Custodian (VM) that satisfies those
conditions or to the Secured Party if it satisfies those conditions.

(iii) Liability. The Secured Party will be liable for the acts or omissions of
its Custodian (VM) to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.

(c) Use of Posted Collateral (VM). Unless otherwise specified in Paragraph 13
and without limiting the rights and obligations of the parties under Paragraphs
3, 4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting Party or an
Affected Party with respect to a Specified Condition and no Early Termination
Date has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the Secured Party, then the Secured Party
will, notwithstanding Section 9-207 of the New York Uniform Commercial Code,
have the right to:

(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral (VM) it
holds, free from any claim or right of any nature whatsoever of the Pledgor,
including any equity or right of redemption by the Pledgor; and

 

   4    ISDA®2016



--------------------------------------------------------------------------------

(ii) register any Posted Collateral (VM) in the name of the Secured Party, its
Custodian (VM) or a nominee for either.

For purposes of the obligation to Transfer Eligible Credit Support (VM) or
Posted Credit Support (VM) pursuant to Paragraphs 3 and 5 and any rights or
remedies authorized under this Agreement, the Secured Party will be deemed to
continue to hold all Posted Collateral (VM) and to receive Distributions made
thereon, regardless of whether the Secured Party has exercised any rights with
respect to any Posted Collateral (VM) pursuant to (i) or (ii) above.

(d) Distributions, Interest Amount (VM) and Interest Payment (VM).

(i) Distributions. Subject to Paragraph 4(a), if the Secured Party receives or
is deemed to receive Distributions on a Local Business Day, it will Transfer to
the Pledgor not later than the following Local Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount (VM) would
not be created or increased by that Transfer, as calculated by the Valuation
Agent (and the date of calculation will be deemed to be a Valuation Date for
this purpose).

(ii) Interest Amount (VM) and Interest Payment (VM). Unless otherwise specified
in Paragraph 13 and subject to Paragraph 4(a), in lieu of any interest,
dividends or other amounts paid or deemed to have been paid with respect to
Posted Collateral (VM) in the form of Cash (all of which may be retained by the
Secured Party),

(A) if “Interest Transfer” is specified as applicable in Paragraph 13, the
Interest Payer (VM) will Transfer to the Interest Payee (VM), at the times
specified in Paragraph 13, the relevant Interest Payment (VM); provided that if
“Interest Payment Netting” is specified as applicable in Paragraph 13:

(1) if the Interest Payer (VM) is entitled to demand a Delivery Amount (VM) or
Return Amount (VM), in respect of the date such Interest Payment (VM) is
required to be Transferred:

 

  (a)

such Delivery Amount (VM) or Return Amount (VM) will be reduced (but not below
zero) by such Interest Payment (VM); provided that, in case of such Return
Amount (VM), if the amount of Posted Collateral (VM) which is comprised of Cash
in the Base Currency is less than such Interest Payment (VM), such reduction
will only be to the extent of the amount of such Cash which is Posted Collateral
(VM) (the “Eligible Return Amount (VM)”); and

 

  (b)

the Interest Payer (VM) will Transfer to the Interest Payee (VM) the amount of
the excess, if any, of such Interest Payment (VM) over such Delivery Amount (VM)
or Eligible Return Amount (VM), as applicable; and

(II) if under Paragraph 6(d)(ii)(A)(I)(a) a Delivery Amount (VM) is reduced (the
amount of such reduction, the “Delivery Amount Reduction (VM)”) or a Return
Amount (VM) is reduced (the amount of such reduction, the “Return Amount
Reduction (VM)”), then for purposes of determining Posted Collateral (VM), the
Secured Party (a) will be deemed to have received an amount in Cash in the Base
Currency equal to any Delivery Amount Reduction (VM), and such amount will
constitute Posted Collateral (VM) in such Cash and will be subject to the
security interest granted under Paragraph 2 or (b) will be deemed to have
Transferred an amount in Cash in the Base Currency equal to any Return Amount
Reduction (VM), as applicable, in each case on the day on which the relevant
Interest Payment (VM) was due to be Transferred, as applicable; and

(B) if “Interest Adjustment” is specified as applicable in Paragraph 13, the
Posted Collateral (VM) will be adjusted by the Secured Party, at the times
specified in Paragraph 13, as follows:

(I) if the Interest Amount (VM) for an Interest Period is a positive number, the
Interest Amount (VM) will constitute Posted Collateral (VM) in the form of Cash
in the Base Currency and will be subject to the security interest granted under
Paragraph 2; and

 

   5    ISDA®2016



--------------------------------------------------------------------------------

(II) if the Interest Amount (VM) for an Interest Period is a negative number and
any Posted Collateral (VM) is in the form of Cash in the Base Currency, the
Interest Amount (VM) will constitute a reduction of Posted Collateral (VM) in
the form of such Cash in an amount (such amount, the “Interest Adjustment
Reduction Amount (VM)”) equal to the absolute value of the Interest Amount (VM);
provided that if the amount of Posted Collateral (VM) which is comprised of such
Cash is less than the Interest Adjustment Reduction Amount (VM), such reduction
will only be to the extent of the amount of such Cash which is Posted Collateral
(VM) and the Pledgor will be obligated to Transfer the remainder of the Interest
Adjustment Reduction Amount (VM) to the Secured Party on the day that such
reduction occurred.

Paragraph 7. Events of Default

For purposes of Section 5(a)(iii)(l) of this Agreement, an Event of Default will
exist with respect to a party if:

(i) that party fails (or fails to cause its Custodian (VM)) to make, when due,
any Transfer of Eligible Collateral (VM), Posted Collateral (VM) or the Interest
Payment (VM), as applicable, required to be made by it and that failure
continues for two Local Business Days after notice of that failure is given to
that party;

(ii) that party fails to comply with any restriction or prohibition specified in
this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or

(iii) that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.

Paragraph 8. Certain Rights and Remedies

(a) Secured Party’s Rights and Remedies. If at any time (1) an Event of Default
or Specified Condition with respect to the Pledgor has occurred and is
continuing or (2) an Early Termination Date has occurred or been designated as
the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:

(i) all rights and remedies available to a secured party under applicable law
with respect to Posted Collateral (VM) held by the Secured Party;

(ii) any other rights and remedies available to the Secured Party under the
terms of Other Posted Support (VM), if any;

(iii) the right to Set-off (A) any amounts payable by the Pledgor with respect
to any Obligations and (B) any Cash amounts and the Cash equivalent of any
non-Cash items posted to the Pledgor by the Secured Party as margin under any
Other CSA (other than any Other CSA Excluded Credit Support) the return of which
is due to the Secured Party against any Posted Collateral (VM) or the Cash
equivalent of any Posted Collateral (VM) held by the Secured Party (or any
obligation of the Secured Party to Transfer that Posted Collateral (VM)); and

(iv) the right to liquidate any Posted Collateral (VM) held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral (VM) to be sold) and to apply the proceeds
(or the Cash equivalent thereof) from the liquidation of the Posted Collateral
(VM) to (A) any amounts payable by the Pledgor with respect to any Obligations
and (B) any Cash amounts and the Cash equivalent of any non-Cash items posted to
the Pledgor by the Secured Party as margin under any Other CSA (other than any
Other CSA Excluded Credit Support) the return of which is due to the Secured
Party in that order as the Secured Party may elect.

 

   6    ISDA®2016



--------------------------------------------------------------------------------

Each party acknowledges and agrees that Posted Collateral (VM) in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral (VM) by the Secured Party, except any
notice that is required under applicable law and cannot be waived.

(b) Pledgor’s Rights and Remedies. If at any time an Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified
Condition with respect to the Secured Party, then (except in the case of an
Early Termination Date relating to fewer than all Transactions where the Secured
Party has paid in full all of its obligations that are then due under
Section 6(e) of this Agreement):

(i) the Pledgor may exercise all rights and remedies available to a pledgor
under applicable law with respect to Posted Collateral (VM) held by the Secured
Party;

(ii) the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support (VM), if any;

(iii) the Secured Party will be obligated immediately to Transfer all Posted
Collateral (VM) and, if the Secured Party is an Interest Payer (VM), the
Interest Payment (VM) to the Pledgor; and

(iv) to the extent that Posted Collateral (VM) or the Interest Payment (VM) is
not so Transferred pursuant to (iii) above, the Pledgor may:

(A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral (VM) or the Cash equivalent of any Posted
Collateral (VM) held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral (VM));

(B) Set-off, net, or apply credit support received under any Other CSA or the
proceeds thereof against any Posted Collateral (VM) or the Cash equivalent of
any Posted Collateral (VM) held by the Secured Party (or any obligation of the
Secured Party to Transfer that Posted Collateral (VM)); and

(C) to the extent that the Pledgor does not Set-off under (iv)(A) or (iv)(B)
above, withhold payment of any remaining amounts payable by the Pledgor with
respect to any Obligations, up to the Value of any remaining Posted Collateral
(VM) held by the Secured Party, until that Posted Collateral (VM) is Transferred
to the Pledgor.

(c) Deficiencies and Excess Proceeds. The Secured Party will Transfer to the
Pledgor any proceeds and Posted Credit Support (VM) remaining after liquidation,
Set-off and/or application under Paragraphs 8(a) and 8(b) after satisfaction in
full of all amounts payable by the Pledgor with respect to any Obligations; and
the Pledgor in all events will remain liable for any amounts remaining unpaid
after any liquidation, Set-off and/or application under Paragraphs 8(a) and
8(b).

(d) Final Returns. When no amounts are or thereafter may become payable by the
Pledgor with respect to any Obligations (except for any potential liability
under Section 2(d) of this Agreement, any obligation to Transfer any Interest
Payment (VM) under this Paragraph 8(d) or any obligation to transfer any
interest payment under any Other CSA), (i) the Secured Party will Transfer to
the Pledgor all Posted Credit Support (VM), and (ii) the Interest Payer (VM)
will Transfer to the Interest Payee (VM) any Interest Payment (VM).

Paragraph 9. Representations

Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral (VM)) that:

(i) it has the power to grant a security interest in and lien on any Eligible
Collateral (VM) it Transfers as the Pledgor and has taken all necessary actions
to authorize the granting of that security interest and lien;

 

   7    ISDA®2016



--------------------------------------------------------------------------------

(ii) it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral (VM) it Transfers to the Secured Party hereunder, free and clear of
any security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;

(iii) upon the Transfer of any Eligible Collateral (VM) to the Secured Party
under the terms of this Annex, the Secured Party will have a valid and perfected
first priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
(VM) gives the notices and takes the action required of it under applicable law
for perfection of that interest); and

(iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral (VM) other than the security interest and lien granted under
Paragraph 2.

Paragraph 10. Expenses

(a) General. Except as otherwise provided in Paragraphs 10(b) and 10(c), each
party will pay its own costs and expenses in connection with performing its
obligations under this Annex and neither party will be liable for any costs and
expenses incurred by the other party in connection herewith.

(b) Posted Credit Support (VM). The Pledgor will promptly pay when due all
taxes, assessments or charges of any nature that are imposed with respect to
Posted Credit Support (VM) held by the Secured Party upon becoming aware of the
same, regardless of whether any portion of that Posted Credit Support (VM) is
subsequently disposed of under Paragraph 6(c), except for those taxes,
assessments and charges that result from the exercise of the Secured Party’s
rights under Paragraph 6(c).

(c) Liquidation/Application of Posted Credit Support (VM). All reasonable costs
and expenses incurred by or on behalf of the Secured Party or the Pledgor in
connection with the liquidation and/or application of any Posted Credit Support
(VM) under Paragraph 8 will be payable, on demand and pursuant to the Expenses
Section of this Agreement, by the Defaulting Party or, if there is no Defaulting
Party, equally by the parties.

Paragraph 11. Miscellaneous

(a) Default Interest. A Secured Party that fails to make, when due, any Transfer
of Posted Collateral (VM) will be obligated to pay the Pledgor (to the extent
permitted under applicable law) an amount equal to interest at the Default Rate
multiplied by the Value of the items of property that were required to be
Transferred, from (and including) the date that Posted Collateral (VM) was
required to be Transferred to (but excluding) the date of Transfer of that
Posted Collateral (VM). This interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. An Interest Payer (VM) that
fails to make, when due, any Transfer of an Interest Payment (VM) will be
obligated to pay the Interest Payee (VM) (to the extent permitted under
applicable law) an amount equal to interest at the Default Rate (and for such
purposes, if the Default Rate is less than zero, it will be deemed to be zero)
multiplied by that Interest Payment (VM), from (and including) the date that
Interest Payment (VM) was required to be Transferred to (but excluding) the date
of Transfer of that Interest Payment (VM). This interest will be calculated on
the basis of daily compounding and the actual number of days elapsed.

(b) Further Assurances. Promptly following a demand made by a party, the other
party will execute, deliver, file and record any financing statement, specific
assignment or other document and take any other action that may be necessary or
desirable and reasonably requested by that party to create, preserve, perfect or
validate any security interest or lien granted under Paragraph 2, to enable that
party to exercise or enforce its rights under this Annex with respect to Posted
Credit Support (VM) or an Interest Payment (VM) or to effect or document a
release of a security interest on Posted Collateral (VM) or an Interest Payment
(VM).

(c) Further Protection. The Pledgor will promptly give notice to the Secured
Party of, and defend against, any suit, action, proceeding or lien that involves
Posted Credit Support (VM) Transferred by the Pledgor or that could

 

   8    ISDA®2016



--------------------------------------------------------------------------------

adversely affect the security interest and lien granted by it under Paragraph 2,
unless that suit, action, proceeding or lien results from the exercise of the
Secured Party’s rights under Paragraph 6(c).

(d) Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.

(e) Demands and Notices. All demands and notices made by a party under this
Annex will be made as specified in the Notices Section of this Agreement, except
as otherwise provided in Paragraph 13.

(f) Specifications of Certain Matters. Anything referred to in this Annex as
being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.

(g) Legally Ineligible Credit Support (VM). Unless otherwise specified in
Paragraph 13, upon delivery of a Legal Ineligibility Notice by a party, each
item of Eligible Credit Support (VM) (or a specified amount of such item)
identified in such notice (i) will cease to be Eligible Credit Support (VM) for
purposes of Transfers to such party as the Secured Party hereunder as of the
applicable Transfer Ineligibility Date, (ii) will cease to be Eligible Credit
Support (VM) for the other party as the Pledgor for all purposes hereunder as of
the Total Ineligibility Date and (iii) will have a Value of zero on and from the
Total Ineligibility Date.

“Legal Ineligibility Notice” means a written notice from the Secured Party to
the Pledgor in which the Secured Party (i) represents that the Secured Party has
determined that one or more items of Eligible Credit Support (VM) (or a
specified amount of any such item) either has ceased to satisfy, or as of a
specified date will cease to satisfy, collateral eligibility requirements under
law applicable to the Secured Party requiring the collection of variation margin
(the “Legal Eligibility Requirements”), (ii) lists the item(s) of Eligible
Credit Support (VM) (and, if applicable, the specified amount) that have ceased
to satisfy, or as of a specified date will cease to satisfy, the Legal
Eligibility Requirements, (iii) describes the reason(s) why such item(s) of
Eligible Credit Support (VM) (or the specified amount thereof) have ceased to
satisfy, or will cease to satisfy, the Legal Eligibility Requirements and
(iv) specifies the Total Ineligibility Date and, if different, the Transfer
Ineligibility Date.

“Total Ineligibility Date” means the date on which the relevant item of Eligible
Credit Support (VM) (or a specified amount of such item) has ceased to satisfy,
or will cease to satisfy, the Legal Eligibility Requirements applicable to the
Secured Party for all purposes hereunder; provided that, unless otherwise
specified in Paragraph 13, if such date is earlier than the fifth Local Business
Day following the date on which the Legal Ineligibility Notice is delivered, the
Total Ineligibility Date will be the fifth Local Business Day following the date
of such delivery.

“Transfer Ineligibility Date” means the date on which the relevant item of
Eligible Credit Support (VM) (or a specified amount of such item) has ceased to
satisfy, or will cease to satisfy, the Legal Eligibility Requirements for
purposes of Transfers to the Secured Party hereunder; provided that, unless
otherwise specified in Paragraph 13, if such date is earlier than the fifth
Local Business Day following the date on which the Legal Ineligibility Notice is
delivered, the Transfer Ineligibility Date will be the fifth Local Business Day
following the date of such delivery.

(h) Return of Posted Credit Support (VM) with a Value of Zero. Subject to
Paragraph 4(a), the Secured Party will, promptly upon demand (but in no event
later than the time at which a Transfer would be due under Paragraph 4(b) with
respect to a demand for the Transfer of Eligible Credit Support (VM) or Posted
Credit Support (VM)), Transfer to the Pledgor any item of Posted Credit Support
(VM) (or the specified amount of such item) that as of the date of such demand
has a Value of zero; provided that the Secured Party will only be obligated to
Transfer any Posted Credit Support (VM) in accordance with this Paragraph 11(h),
if, as of the date of Transfer of such item, the Pledgor has satisfied all of
its Transfer obligations under this Annex, if any.

(i) Reinstatement of Credit Support Eligibility. Upon a reasonable request by
the Pledgor, the Secured Party will determine whether an item (or a specified
amount of such item) of Eligible Credit Support (VM) that was the subject of a
prior Legal Ineligibility Notice would currently satisfy the Legal Eligibility
Requirements applicable to the Secured Party. If the Secured Party determines
that as of such date of determination such item (or specified amount of such
item) satisfies the Legal Eligibility Requirements applicable to the Secured
Party, the Secured Party

 

   9    ISDA®2016



--------------------------------------------------------------------------------

will promptly following such determination rescind the relevant Legal
Ineligibility Notice with respect to such item (or specified amount of such
item) by written notice to the Pledgor. Upon the delivery of such notice, the
relevant item (or specified amount of such item) will constitute Eligible Credit
Support (VM) hereunder.

(j) Credit Support Offsets. If the parties specify that “Credit Support Offsets”
is applicable in Paragraph 13, and on any date:

(i) a Transfer of Eligible Credit Support (VM) is due under this Annex to
satisfy a Delivery Amount (VM) or a Return Amount (VM) obligation, and a
transfer of credit support (other than any Other CSA Excluded Credit Support) is
also due under any Other CSA;

(ii) the parties have notified each other of the credit support that they intend
to Transfer under this Annex and transfer under such Other CSA (other than any
Other CSA Excluded Credit Support) to satisfy their respective obligations; and

(iii) in respect of Paragraph 11(j)(ii), each party intends to transfer one or
more types of credit support that is fully fungible with one or more types of
credit support the other party intends to transfer (each such credit support, a
“Fungible Credit Support Type”),

then, on such date and in respect of each such Fungible Credit Support Type,
each party’s obligation to make a transfer of any such Fungible Credit Support
Type hereunder or under such Other CSA will be automatically satisfied and
discharged and, if the aggregate amount that would have otherwise been
transferred by one party exceeds the aggregate amount that would have otherwise
been transferred by the other party, replaced by an obligation hereunder or
under such Other CSA, as applicable, upon the party by which the larger
aggregate amount would have been transferred to transfer to the other party the
excess of the larger aggregate amount over the smaller aggregate amount. If a
party’s obligation to make a transfer of credit support under this Annex or an
Other CSA is automatically satisfied and discharged pursuant to this Paragraph
11(j), then, for purposes of this Annex or the Other CSA, as applicable, the
other party will be deemed to have received credit support of the applicable
Fungible Credit Support Type in the amount that would otherwise have been
required to be transferred, in each case on the day on which the relevant
transfer was due.

Paragraph 12. Definitions

As used in this Annex:—

“Base Currency” means the currency specified as such in Paragraph 13.

“Base Currency Equivalent” means, with respect to an amount on a Valuation Date,
in the case of an amount denominated in the Base Currency, such Base Currency
amount and, in the case of an amount denominated in a currency other than the
Base Currency (the “Other Currency”), the amount of Base Currency required to
purchase such amount of the Other Currency at the spot exchange rate on such
Valuation Date as determined by the Valuation Agent.

“Cash” means, respectively, the Base Currency and each other Eligible Currency.
“Covered Transaction” has the meaning specified in Paragraph 13.

“Credit Support Eligibility Condition (VM)” means, with respect to any item
specified for a party as Eligible Collateral (VM) in Paragraph 13, any condition
specified for that item in Paragraph 13.

“Custodian (VM)” has the meaning specified in Paragraphs 6(b)(i) and 13.

“Delivery Amount (VM)” has the meaning specified in Paragraph 3(a).

“Delivery Amount Reduction (VM)” has the meaning specified in Paragraph
6(d)(ii)(A)(II). “Disputing Party” has the meaning specified in Paragraph 5.

 

   10    ISDA®2016



--------------------------------------------------------------------------------

“Distributions” means with respect to Posted Collateral (VM) other than Cash,
all principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral (VM) under Paragraph 6(c). Distributions will
not include any item of property acquired by the Secured Party upon any
disposition or liquidation of Posted Collateral (VM) or, with respect to any
Posted Collateral (VM) in the form of Cash, any distributions on that
collateral, unless otherwise specified herein.

“Eligible Collateral (VM)” has the meaning specified in Paragraph 13.

“Eligible Credit Support (VM)” means Eligible Collateral (VM) and Other Eligible
Support (VM).

“Eligible Currency” means each currency specified as such in Paragraph 13, if
such currency is freely available.

“Eligible Return Amount (VM)” has the meaning specified in Paragraph
6(d)(ii)(A)(I)(a).

“Exposure” means, unless otherwise specified in Paragraph 13, for any Valuation
Date or other date for which Exposure is calculated and subject to Paragraph 5
in the case of a dispute:

(i) if this Agreement is a 1992 ISDA Master Agreement, the amount, if any, that
would be payable to a party that is the Secured Party by the other party
(expressed as a positive number) or by a party that is the Secured Party to the
other party (expressed as a negative number) pursuant to Section 6(e)(ii)(2)(A)
of this Agreement as if all Covered Transactions were being terminated as of the
relevant Valuation Time on the basis that the Base Currency is the Termination
Currency; provided that Market Quotation will be determined by the Valuation
Agent on behalf of that party using its estimates at mid-market of the amounts
that would be paid for Replacement Transactions (as that term is defined in the
definition of “Market Quotation”); and

(ii) if this Agreement is an ISDA 2002 Master Agreement or a 1992 ISDA Master
Agreement in which the definition of Loss and/or Market Quotation has been
amended (including where such amendment has occurred pursuant to the terms of a
separate agreement or protocol) to reflect the definition of Close-out Amount
from the pre-printed form of the ISDA 2002 Master Agreement as published by
ISDA, the amount, if any, that would be payable to a party that is the Secured
Party by the other party (expressed as a positive number) or by a party that is
,the Secured Party to the other party (expressed as a negative number) pursuant
to Section 6(e)(ii)(1) (but without reference to clause (3) of Section 6(e)(ii))
of this Agreement as if all Covered Transactions were being terminated as of the
relevant Valuation Time on the basis that the Base Currency is the Termination
Currency; provided that the Close-out Amount will be determined by the Valuation
Agent on behalf of that party using its estimates at mid-market of the amounts
that would be paid for transactions providing the economic equivalent of (X) the
material terms of the Covered Transactions, including the payments and
deliveries by the parties under Section 2(a)(i) in respect of the Covered
Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that date (assuming satisfaction of
the conditions precedent in Section 2(a)(iii)), and (Y) the option rights of the
parties in respect of the Covered Transactions.

“Fungible Credit Support Type” has the meaning specified in Paragraph
11(j)(iii).

“FX Haircut Percentage” means, for any item of Eligible Collateral (VM), the
percentage specified as such in Paragraph 13.

“Interest Adjustment Reduction Amount (VM)” has the meaning specified in
Paragraph 6(d)(ii)(B)(11).

“Interest Amount (VM)” means, with respect to an Interest Period, the aggregate
sum of the Base Currency Equivalents of the amounts of interest determined for
each relevant currency and calculated for each day in that Interest Period on
any Posted Collateral (VM) in the form of Cash in such currency held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:

 

   11    ISDA®2016



--------------------------------------------------------------------------------

(i) the amount of Cash in such currency on that day plus, only if “Daily
Interest Compounding” is specified as applicable in Paragraph 13, the aggregate
of each Interest Amount (VM) in respect of such currency determined for each
preceding day, if any, in that Interest Period; multiplied by

(ii) the Interest Rate (VM) in effect for that day; divided by

(iii) 360 (or, in the case of pounds sterling or any other currency specified as
an “A1365 Currency” in Paragraph 13, 365);

provided that, unless “Negative Interest” is specified as applicable in
Paragraph 13, if the Interest Amount (VM) for an Interest Period would be a
negative amount, it will be deemed to be zero.

“Interest Payee (VM)” means, in relation to an Interest Payer (VM), the other
party.

“Interest Payer (VM)” means the Secured Party; provided that if “Negative
Interest” is specified as applicable in Paragraph 13 and an Interest Payment
(VM) is determined in respect of a negative Interest Amount (VM), the Interest
Payer (VM) in respect of such Interest Payment (VM) will be the Pledgor.

“Interest Payment (VM)” means, with respect to an Interest Period, the Interest
Amount (VM) determined in respect of such Interest Period; provided that in
respect of any negative Interest Amount (VM), the Interest Payment (VM) will be
the absolute value of such negative Interest Amount (VM).

“Interest Period” means the period from (and including) the last day on which
(i) a party became obligated to Transfer an Interest Payment (VM) or (ii) an
Interest Amount (VM) was included or otherwise became constituted as part of
Posted Collateral (VM) (or, if no Interest Payment (VM) or Interest Amount (VM)
has yet fallen due or been included or otherwise became constituted as a part of
Posted Collateral (VM), respectively, the day on which Eligible Credit Support
(VM) in the form of Cash was Transferred to or received by the Secured Party) to
(but excluding) the day on which (i) a party is obligated to Transfer the
current Interest Payment (VM) or (ii) the current Interest Amount (VM) is
included or otherwise becomes constituted as a part of Posted Collateral (VM).

“Interest Rate (VM)” means, with respect to an Eligible Currency, the rate
specified in Paragraph 13 for that currency.

“Legal Eligibility Requirements” has the meaning specified in Paragraph 11(g).

“Legal Ineligibility Notice” has the meaning specified in Paragraph 11(g).

“Local Business Day”, unless otherwise specified in Paragraph 13, means:

(i) in relation to a Transfer of cash or other property (other than securities)
under this Annex, a day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in the
place where the relevant account is located and, if different, in the principal
financial center, if any, of the currency of such payment;

(ii) in relation to a Transfer of securities under this Annex, a day on which
the clearance system agreed between the parties for delivery of the securities
is open for the acceptance and execution of settlement instructions or, if
delivery of the securities is contemplated by other means, a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in the place(s) agreed between the parties for
this purpose;

(iii) in relation to the Resolution Time, a day on which commercial banks are
open for business (including dealings in foreign exchange and foreign currency
deposits) in at least one Valuation Date Location for Party A and at least one
Valuation Date Location for Party B; and

(iv) in relation to any notice or other communication under this Annex, a day on
which commercial banks are open for business (including dealings in foreign
exchange and foreign currency deposits) in the place specified in the address
for notice most recently provided by the recipient.

 

   12    ISDA®2016



--------------------------------------------------------------------------------

“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.

“Notification Time” has the meaning specified in Paragraph 13.

“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.

“Other CSA” means, unless otherwise specified in Paragraph 13, any other credit
support annex or credit support deed that is in relation to, or that is a Credit
Support Document in relation to, this Agreement.

“Other CSA Excluded Credit Support” means, with respect to an Other CSA, any
amounts and items posted as margin under such Other CSA, which, pursuant to the
terms of such Other CSA, Party A and Party B have agreed must be segregated in
an account maintained by a third-party custodian or for which offsets are
prohibited.

“Other Eligible Support (VM)” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

“Other Posted Support (VM)” means all Other Eligible Support (VM) Transferred to
the Secured Party that remains in effect for the benefit of that Secured Party.

“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support (VM) under Paragraph 3(a) or
(ii) has Transferred Eligible Credit Support (VM) under Paragraph 3(a).

“Posted Collateral (VM)” means all Eligible Collateral (VM), other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii), 6(d)(i) or 11(h) or released by
the Secured Party under Paragraph 8. With respect to any Interest Amount (VM) in
respect of any Interest Payment (VM) or relevant part thereof not Transferred
pursuant to Paragraph 6(d)(ii)(A) or Paragraph 6(d)(ii)(B), as applicable, if
such Interest Amount (VM) is a positive number, such Interest Amount (VM) will
constitute Posted Collateral (VM) in the form of Cash in the Base Currency.

“Posted Credit Support (VM)” means Posted Collateral (VM) and Other Posted
Support (VM).

“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.

“Regular Settlement Day,” means, unless otherwise specified in Paragraph 13, the
same Local Business Day on which a demand for the Transfer of Eligible Credit
Support (VM) or Posted Credit Support (VM) is made.

“Resolution Time” has the meaning specified in Paragraph 13.

“Return Amount (VM)” has the meaning specified in Paragraph 3(b).

“Return Amount Reduction (VM)” has the meaning specified in Paragraph
6(d)(ii)(A)(11).

“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support (VM) under Paragraph 3(a) or
(ii) holds or is deemed to hold Posted Credit Support (VM).

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement (whether arising under this
Agreement, another contract, applicable law or otherwise) and, when used as a
verb, the exercise of any such right or the imposition of any such requirement.

“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.

“Substitute Credit Support (VM)” has the meaning specified in Paragraph 4(d)(i).

“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

“Total Ineligibility Date” has the meaning specified in Paragraph 11(g) unless
otherwise specified in Paragraph 13.

 

   13    ISDA®2016



--------------------------------------------------------------------------------

“Transfer” means, with respect to any Eligible Credit Support (VM), Posted
Credit Support (VM) or Interest Payment (VM), and in accordance with the
instructions of the Secured Party, Pledgor or Custodian (VM), as applicable:

(i) in the case of Cash, payment or delivery by wire transfer into one or more
bank accounts specified by the recipient;

(ii) in the case of certificated securities that cannot be paid or delivered by
book-entry, payment or delivery in appropriate physical form to the recipient or
its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;

(iii) in the case of securities that can be paid or delivered by book-entry,
causing the relevant depository institution(s) or other securities
intermediaries to make changes to their books and records sufficient to result
in a legally effective transfer of the relevant interest to the recipient or its
agent; and

(iv) in the case of Other Eligible Support (VM) or Other Posted Support (VM), as
specified in Paragraph 13.

“Transfer Ineligibility Date” has the meaning specified in Paragraph 11(g)
unless otherwise specified in Paragraph 13.

“Valuation Agent” has the meaning specified in Paragraph 13.

“Valuation Date” means, unless otherwise specified in Paragraph 13, each day
from, and including, the date Of this Annex, that is a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) in at least one Valuation Date Location for Party A and at
least one Valuation Date Location for Party B.

“Valuation Date Location” has the meaning specified in Paragraph 13.

“Valuation Percentage” means, for any item of Eligible Collateral (VM), the
percentage specified as such in Paragraph 13.

“Valuation Time” means, unless otherwise specified in Paragraph 13, the time as
of which the Valuation Agent computes its end of day valuations of derivatives
transactions in the ordinary course of its business (or such other commercially
reasonable convenient time on the relevant day as the Valuation Agent may
determine).

“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:

(i) Eligible Collateral (VM) or Posted Collateral (VM) that is:

(A) an amount of Cash, the Base Currency Equivalent of such amount multiplied by
(VP— HFx); and

(B) a security, the Base Currency Equivalent of the bid price obtained by the
Valuation Agent multiplied by (VP — Hrx), where:

VP equals the applicable Valuation Percentage; and

HFx equals the applicable FX Haircut Percentage;

(ii) Posted Collateral (VM) that consists of items that are not Eligible
Collateral (VM) (including any item or any portion of any item that fails to
satisfy any (A) Credit Support Eligibility Condition (VM) applicable to it or
(B) applicable Legal Eligibility Requirements), zero; and

(iii) Other Eligible Support (VM) and Other Posted Support (VM), as specified in
Paragraph 13.

 

   14    ISDA®2016



--------------------------------------------------------------------------------

2016 Credit Support Annex for Variation Margin (VM)

to the Schedule to the

ISDA Master Agreement dated July 12, 2017

between

 

JPMORGAN CHASE BANK, N.A.   and   CMF TT II, LLC (“Party A”)     (“Party B”)

This Annex supplements, forms part of, and is subject to, the above-referenced
ISDA Master Agreement (the “Agreement”), is part of its Schedule and is a Credit
Support Document under this Agreement with respect to each party.

Accordingly, the parties agree as follows:

Paragraphs 1 — 12 of the ISDA 2016 Credit Support Annex for Variation Margin
(VM) (ISDA Agreement Subject to New York Law) published by the International
Swaps and Derivatives Association, Inc. are hereby incorporated by reference and
made a part hereof.

Paragraph 13. Elections and Variables

 

(a)

Base Currency and Eligible Currency.

 

  (i)

“Base Currency” means United States Dollars (U.S. $).

 

  (ii)

“Eligible Currency” means United States Dollars (U.S. $).

 

(b)

Covered Transactions; Security Interest for Obligations; Exposure.

 

  (i)

The term “Covered Transactions” as used in this Annex includes all Transactions
(other than Spot FX Transactions).

“Spot FX Transaction” means any “FX Transaction” as defined in the ISDA 1998 FX
and Currency Option Definitions (the “FX Definitions”) with a Settlement Date
(as defined in the FX Definitions which is on or before the second Local
Business Day following the day on which the parties entered into such FX
Transaction and which is not subject to a requirement to collect or post
variation margin under applicable law.

 

  (ii)

The term “Obligations” as used in this Annex includes the following additional
obligations: None specified

 

  (iii)

“Exposure” has the meaning specified in Paragraph 12.



--------------------------------------------------------------------------------

(c)

Credit Support Obligations.

 

  (i)

Delivery Amount (VM) and Return Amount (VM).

 

  (A)

“Delivery Amount (VM)” has the meaning specified in Paragraph 3(a).

 

  (B)

“Return Amount (VM)” has the meaning specified in Paragraph 3(b).

 

  (ii)

Eligible Collateral (VM). The following items will qualify as “Eligible
Collateral” provided that the non-cash items below (if any) shall only qualify
as Eligible Collateral if they are, on the relevant Valuation Date, rated at
least AA by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. or
at least Aa2 by Moody’s Investors Service, Inc. (such requirement, the “Ratings
Condition”), but only to the extent that such Ratings Condition requires a
higher minimum rating than any minimum ratings requirement applicable to the
Eligible Collateral identified below under applicable law.

 

ISDA COLLATERAL ASSET DEFINITION
(ICAD) CODE

  

REMAINING MATURITY

   VALUATION
PERCENTAGE  

US-CASH

  

Not applicable

     100 % 

US-TBILL / US-TNOTE /

  

Less than 1 year

     99.5 % 

US-TBOND / US-TIPS

  

From 1 year, up to and including 5 years

     98 %    

More than 5 years, up to and including 10 years

     96 %    

More than 10 years, less than 30 years

     96 % 

US-STRIP

  

All

     92 % 

The definitions used in this table are taken from the ISDA publication
“Collateral Asset Definitions” (First Edition —June 2003) and are hereby
incorporated by reference.

Notwithstanding anything contained herein to the contrary, in the event that no
current market price from a generally recognized publicly available pricing
source can be obtained for a security that otherwise constitutes Eligible
Collateral, such security shall no longer constitute Eligible Collateral
hereunder.

If at any time the Valuation Percentage assigned to an item of Eligible
Collateral with respect to a party (as the Pledgor) under this Annex is. greater
than the maximum permitted valuation percentage for such item of collateral
under any law requiring the collection of variation margin applicable to the
other party (as the Secured Party), then the Valuation Percentage with respect
to such item of Eligible Collateral and such party will be such maximum
permitted valuation percentage. Such maximum permitted valuation percentage will
be the applicable Valuation Percentage for the affected items with effect from
the fifth Local Business Day following the date of delivery of a written notice
by a party (a “VP Adjustment Notice”) which: (a) specifies the relevant law
requiring such maximum permitted valuation percentage; and (b) identifies the
relevant affected items and, if applicable, describes the reason why such item
falls within such law. To the extent relevant, such VP Adjustment Notice may
break an item type into sub-categories and identify the related maximum
permitted valuation percentages if lower than the assigned percentage.

 

2



--------------------------------------------------------------------------------

  (iii)

Legally Ineligible Credit Support (VM). The provisions of Paragraph 11(g) will
apply to both parties:

 

  (A)

“Total Ineligibility Date” has the meaning specified in Paragraph 11(g) unless
otherwise specified here: Not specified.

 

  (B)

“Transfer Ineligibility Date” has the meaning specified in Paragraph 11(g)
unless otherwise specified here: Not specified.

 

  (iv)

Credit Support Eligibility Conditions (VM). None applicable.

 

  (v)

“Valuation Percentage”; “FX Haircut Percentage”

 

  (A)

“Valuation Percentage”. The Valuation Percentage for either party (as the
Pledgor) and any item of Eligible Collateral (VM) will be the valuation
percentage for such item as set forth in Paragraph 13(c)(ii), “Eligible
Collateral (VM)”.

 

  (B)

“FX Haircut Percentage”. The FX Haircut Percentage for either party (as the
Pledger) and any item of Eligible Collateral (VM) will be zero.

 

  (vi)

Other Eligible Support (VM). The following items will qualify as “Other Eligible
Support (VM)” for the party specified (as the Pledgor): None specified.

 

  (vii)

Minimum Transfer Amount.

(A) “Minimum Transfer Amount” means with respect to Party A and Party B:
US$250,000, provided, however, that if an Event of Default has occurred and is
continuing with respect to a party, the Minimum Transfer Amount for such party
shall be zero.

(B) Rounding.

 

  (1)

the Delivery Amount (VM) will be rounded up to the nearest integral multiple of
10,000 units of the Base Currency; and

 

  (2)

the Return Amount (VM) will be rounded down to the nearest integral multiple of
10,000 units of the Base Currency.

 

  (viii)

Transfer Timing. “Regular Settlement Day” has the meaning specified in Paragraph
12, unless otherwise specified here: Not specified.

 

(d)

Valuation and Timing.

 

  (i)

“Valuation Agent” means:

(A) for purposes of Paragraphs 3 and 5, the party making the demand under
Paragraph 3 in respect of the applicable Valuation Date unless there has
occurred and is continuing any Event of Default, Potential Event of Default or
Additional Termination Event with respect to such party, in which case the other
party shall be the Valuation Agent provided, however, that in the event that

 

3



--------------------------------------------------------------------------------

both parties are making a demand under Paragraph 3 in respect of any Valuation
Date (t);

 

  (1)

if on the immediately preceding Valuation Date (t-1) only one party made a
demand under Paragraph 3 the Valuation Agent in respect of that Valuation Date
(t) shall be the party which was the Valuation Agent on the immediately
preceding Valuation Date (t-1);

 

  (2)

if on the immediately preceding Valuation Date (t-1) both parties made a demand
under Paragraph 3 the Valuation Agent in respect of that Valuation Date
(t) shall be the party which was not the Valuation Agent on the immediately
preceding Valuation Date (t-1); and

 

  (3)

if there is no immediately preceding Valuation Date (t-1), the Valuation Agent
in respect of that Valuation Date (t) shall be Party A (or if none, the first
named party in the Agreement).

 

  (B)

for purposes of Paragraph 6(d), the Secured Party as defined therein.

(ii) “Valuation Date” has the meaning specified in Paragraph 12.

For purposes of determining the Valuation Date and clause (iii) of the
definition of “Local Business Day” in Paragraph 12, “Valuation Date Location”
means, with respect to each party, each city, region, or country specified
below:

Party A: New York

Party B: New York

(iii) “Valuation Time” has the meaning specified in Paragraph 12.

(iv) “Notification Time” means 10:00 a.m., New York time, on a Local Business
Day.

(v) Events of Default.

Paragraph 7(i) of this Annex is hereby amended and restated in its entirety as
follows: “(i) that party fails (or fails to cause its Custodian (VM)) to make,
when due, any Transfer of Eligible Collateral (VM), Posted Collateral (VM), or
the Interest Payment (VM), as applicable, required to be made by it and that
failure continues until the close of business on the Local Business Day after
the day upon which such Transfer was due.” Paragraph 7(ii) and (iii) of this
Annex are hereby amended by replacing the words “five Local Business Days” and
“30 days,” respectively, with the words “3 Local Business Days” and “10 days,”
respectively.

 

(e)

Conditions Precedent and Secured Party’s Rights and Remedies.

 

  (i)

The provisions of Paragraph 4(a) will apply.

 

  (ii)

If the provisions of Paragraph 4(a) are applicable, the following Termination
Event(s) will be a “Specified Condition” for the party specified (that party
being the Affected Party if the Termination Event occurs with respect to that
party): With respect to Party A, any

 

4



--------------------------------------------------------------------------------

Additional Termination Event and with respect to Party B, any Additional
Termination Event.

 

(f)

Substitution.

 

  (i)

“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

  (ii)

Consent. If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable

 

(g)

Dispute Resolution.

 

  (i)

“Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.

 

  (ii)

Value. For the purpose of Paragraphs 5(iv)(A)(3) and 5(iv)(B), the Value of
Posted Credit Support (VM) will be calculated as follows:

(A) The Value of USD-CASH will be the face amount thereof; and

(B) with respect to any Eligible Collateral other than US-CASH, the sum of
(I) (x) the mean of the high bid and low asked prices quoted on such date by two
principal market makers for such Eligible Collateral chosen by the Disputing
Party, or (y) if no quotations are available from two principal market makers
for such date, the mean of such high bid and low asked prices as of the first
day prior to such date on which such quotations were available, plus (II) the
accrued interest on such Eligible Collateral (except to the extent Transferred
to a party pursuant to any applicable provision of this Agreement or included in
the applicable price referred to in (I) of this provision) as of such date.

 

  (iii)

Alternative. The provisions of Paragraph 5 will apply.

 

(h)

Holding and Using Posted Collateral (VM).

 

  (i)

Eligibility to Hold Posted Collateral (VM). Party A will be entitled to hold
Posted Collateral (VM) itself or through its Custodian (VM) pursuant to
Paragraph 6(b); provided that the following conditions applicable to it are
satisfied:

 

  (A)

Party A is not a Defaulting Party.

 

  (B)

The Custodian is a Bank (as defined in the Federal Deposit Insurance Act) which
is unaffiliated with Party A, organized under the laws of the United States or
any state thereof, having assets of at least USD10 billion and whose rating with
respect to its long term unsecured, unsubordinated indebtedness is at least A-by
S&P or A3 by Moody’s.

Party B will be entitled to hold Posted Collateral (VM) itself or through its
Custodian (VM) pursuant to Paragraph 6(b); provided that the following
conditions applicable to it are satisfied:

(A) Party B is not a Defaulting Party.

 

5



--------------------------------------------------------------------------------

(B) The Custodian is a Bank (as defined in the Federal Deposit Insurance Act)
which is unaffiliated with Party B, organized under the laws of the United
States or any state thereof, having assets of at least USD10 billion and whose
rating with respect to its long term unsecured, unsubordinated indebtedness is
at least A-by S&P or A3 by Moody’s.

As used herein:

“Moody’s” shall mean Moody’s Investors Service, Inc., or its successor.

“S&P” shall mean S&P Global Ratings, acting through Standard & Poor’s Financial
Services LLC, or its successor.

 

  (ii)

Use of Posted Collateral (VM). The provisions of Paragraph 6(c) will apply to
both parties.

Distributions and Interest Payment (VM).

(i) Interest Rate (VM). The “Interest Rate (VM)” in relation to each Eligible
Currency specified below will be:

 

Eligible Currency

 

Interest Rate (VM)

 

A/365 Currency

USD

  Fed Funds   No

For purposes of the foregoing:

“Fed Funds” means for any day, an interest rate per annum equal to the rate
published as the Federal Funds Effective Rate that appears on Reuters Page FEDM
or on Bloomberg Page FEDLO1 for such day, or as published in another source
mutually agreed by the parties.

(ii) Transfer of Interest Payment (VM) or Application of Interest Amount (VM).

Interest Transfer: Applicable.

For the purposes of Paragraph 6(d)(ii)(A), the Transfer of an Interest Payment
(VM) by the interest Payer (VM) will be made on or prior to the third Local
Business Day of each calendar month.

Interest Payment Netting: Not Applicable. Interest Adjustment: Not Applicable.

The definition of “Interest Period” set out in Paragraph 12 of this Annex shall
be deleted in its entirety and replaced with the following:

“Interest Period” means each calendar month, provided that (i) if this Annex is
not entered into on the first day of a calendar month, the first interest period
will be the period from (and including) the day on which this Annex is entered
into to (and including) the last day of such calendar month and (ii) if an Early
Termination Date has been designated or deemed to occur in relation to a party,
the Interest Period shall mean the period from (and including) the first

 

6



--------------------------------------------------------------------------------

day of the calendar month in which such Early Termination Date occurred to (but
excluding) such Early Termination Date.

(iii) Other Interest Elections.

Negative Interest: Applicable.

Daily Interest Compounding: Not Applicable.

(iv) Alternative to Interest Amount (VM) and Interest Payment (VM). Not
specified Credit Support Offsets. Not Applicable.

 

(k)

Additional Representation(s). None specified.

 

(I)

Other Eligible Support (VM) and Other Posted Support (VM).

 

  (i)

“Value” with respect to Other Eligible Support (VM) and Other Posted Support
(VM) means: Not applicable.

 

  (ii)

“Transfer” with respect to Other Eligible Support (VM) and Other Posted Support
(VM) means: Not applicable.

 

(m}

Demands and Notices.

 

  (i)

All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, unless otherwise specified here:

With respect to Party A:

JPMorgan Chase Bank, N.A.

JPM Collateral Services

500 Stanton Christiana Road

NCC5/FL1 DE3-4184

Newark, Delaware 19713

Group Telephone No.: (302) 634-4607

Facsimile No.: (302) 552-6930

Email: collateral services@jpmorgan.com

Party B:

CMF TT II, LLC

c/o Ceres Managed Futures LLC

522 Fifth Avenue

New York, New York 10036

Attention: Patrick Egan

Email: Patrick.egan@morganstanley.com

 

7



--------------------------------------------------------------------------------

(n)

Addresses for Transfers.

Party A: As advised from time to time.

Party B: As advised from time to time.

 

(o)

Other CSA. None.

 

(p)

SFTR Information Statement. Party A provides to Party B the “Information
Statement in accordance with Article 15 of the Securities Financing Transactions
Regulation” attached hereto as Exhibit A.

 

(q)

Other Provisions.

 

  (i)

Initial Returned Posted Credit Support. Notwithstanding anything to the contrary
in the Annex, the Secured Party may satisfy its obligation to Transfer a Return
Amount (VM) in accordance with Paragraph 3(b) by Transferring any Eligible
Collateral (VM) or, if Eligible Collateral (VM) does not include Cash, any
Eligible Collateral (VM) or Cash, to the Pledgor (the “Initial Returned Posted
Credit Support”); provided, that, no later than the relevant Return Date,
(1) the Secured Party Transfers to the Pledgor the Posted Credit Support (VM)
specified by the Pledgor in its demand for a Return Amount (VM) (a “Return
Request”) and (2) the Pledgor Transfers to the Secured Party the Initial
Returned Posted Credit Support plus interest on the Cash included in the Initial
Returned Posted Credit Support, if any, at the Interest Rate (VM). For purposes
hereof, “Return Date” means (x) if the relevant Return Request was received by
the Secured Party by the Notification Time on a Local Business Day, the close of
business on the next Local Business Day and (y) if the relevant Return Request
was received by the Secured Party after the Notification Time on a Local
Business Day, the close of business on the second Local Business Day thereafter.

 

  (ii)

Independent Amounts. The following amendments are made to this Annex in order to
provide for the inclusion of independent amount margin:

The phrase “and Independent Amounts (IA)” is added to the title to the Annex
such that the title of the Annex reads in its entirety: “2016 Credit Support
Annex for Variation Margin (VM) and Independent Amounts (IA)”.

Each instance of “(VM)” in the Annex is replaced with “(VM)/(IA)”

Paragraph 1(c) of the Annex is hereby replaced with the following:.

“(c) Scope of this Annex and the Other CSA. The only Transactions which will be
relevant for the purposes of determining a “Credit Support Amount (VM/IA)” under
this Annex will be the Covered Transactions specified in Paragraph 13. Each
Other CSA, if any, is hereby amended such that the Transactions that will be
relevant for purposes of determining “Exposure” or, unless otherwise provided in
Paragraph 13, any “Independent Amount” thereunder, if any, will exclude the
Covered Transactions. Except as provided in Paragraphs 8(a), 8(b) and 11(j),
nothing in this Annex will affect the rights and obligations, if any, of either
party with respect to initial margin not designated as an “Independent



--------------------------------------------------------------------------------

Amount” under each Other CSA, if any, with respect to Transactions that are
Covered Transactions.”

Paragraph 3(a)(i) is deleted and replaced with “the Credit Support Amount
(VM)/(IA)” and Paragraph 3(b)(ii) is deleted and replaced with “the Credit
Support Amount (VM)/(IA)”.

Paragraph 12 of the Annex is hereby further amended by adding the following
defined terms thereto in alphabetical order:

“Credit Support Amount (VM)/(IA)” means, unless otherwise specified in Paragraph
13, for any Valuation Date (i) the Secured Party’s Exposure for that Valuation
Date plus (ii) the aggregate of all Independent Amounts applicable to the
Pledgor, if any, minus (iii) all Independent Amounts applicable to the Secured
Party, if any; provided, however, that the Credit Support Amount (VM)/(IA) will
be deemed to be zero whenever the calculation of Credit Support Amount (VM)/(IA)
yields a number less than zero.

“Independent Amount” means, with respect to a party, the amount specified for
that party in Paragraph 13, or if no amount is specified, zero.

(iii) (A) “Independent Amount” shall not apply to Party A for purposes of this
Annex.

“Independent Amount” means, with respect to Party B in respect of any Valuation
Date, an amount determined by Party A equal to the sum of the Transaction
Independent Amounts.

“Transaction Independent Amount” means, as of any Valuation Date, an amount
determined by Party A as follows:

(i) in respect of any Transaction outstanding as of such Valuation Date
evidenced by a Confirmation that sets forth an Independent Amount (an “IA
Transaction”), such Independent Amount;

(ii) in respect of In Scope Transactions (as defined below) outstanding as of
such Valuation Date, an amount equal to the product of (a) the greater of
(1) the product of the Risk Determination (as defined below) times the Risk
Multiplier (as defined below) and (2) the Stress-Based Independent Amount (as
defined below) times (b) the Portfolio Multiplier (as defined below); and

(iii) in respect of each Transaction that is neither an In Scope Transaction nor
an IA Transaction (an “Out of Scope Transaction”), an amount equal to the
product of the notional principal amount (as determined as set forth below) of
such Out of Scope Transaction multiplied by the percentage set forth below
opposite the relevant type of Out of Scope Transaction in the following grid:

 

Transaction Type

   Percentage  

(1) Fixed income products (including swaps, swaptions, caps, floors, collars,
and forward rate agreements) and total return swaps on Instruments other than
high yield and convertible bonds, in each case involving only Developed Market
Currencies (as defined below)

     5 % 

 

9



--------------------------------------------------------------------------------

(2) Mortgage-backed swaps involving only Developed Market Currencies

     30 % 

(3) Fixed income products (including swaps, swaptions, caps, floors, collars,
and forward rate agreements) and total return swaps on instruments other than
high yield and convertible bonds, in each case involving an Emerging Market
Currency (as defined below)

     30 % 

(4) Total return swaps on equities, equity indices, high yield and convertible
bonds, and equity options

     25 % 

(5) FX Transactions and Currency Option Transactions involving only Developed
Market Currencies

     5 % 

(6) FX Transactions and Currency Option Transactions involving an Emerging
Market Currency

     20 % 

(7) Commodity swaps, options, and forwards (other than Out of Scope Transactions
involving an energy Commodity)

     30 % 

(8) Credit derivatives, including credit default swaps and credit spread options

     20 % 

(9) Any other trappbnsactions not listed here

     As agreed  

In respect of the foregoing, if there is a Notional Amount set forth in the
Confirmation evidencing an Out of Scope Transaction, the notional principal
amount will be such Notional Amount. If there is no Notional Amount set forth in
the Confirmation evidencing an Out of Scope Transaction, Party A shall determine
the notional principal amount of such Out of Scope Transaction, subject to the
following:

(i) if such Out of Scope Transaction is an FX Transaction or Currency Option
Transaction, the Transaction Independent Amount shall be based on the USD amount
involved in such Out of Scope Transaction (provided, however, that if there is
no USD amount involved in such Out of Scope Transaction, then on the USD
equivalent, as determined by Party A, of the amount payable to Party A under
such Out of Scope Transaction at such time or thereafter; and provided, further,
that, for this purpose, all such Out of Scope Transactions will be treated as
Deliverable and the amount payable to Party A in respect of each Currency Option
Transaction will be determined on the basis that such Currency Option
Transaction will be exercised),

(ii) if such Out of Scope Transaction is an equity Option Transaction, the
Transaction Independent Amount shall be based on the product of the Strike Price
times the Option Entitlement (if any) times the Number of Options of such Out of
Scope Transaction, and

(iii) if such Out of Scope Transaction involves a Commodity (other than an
energy Commodity), the Transaction Independent Amount shall be based on an
amount equal to the product of the highest Notional Quantity for a Calculation
Period (or if there is only one Calculation Period, the Total Notional Quantity)
times the Specified Price on the Trade Date of such Out of Scope Transaction
(provided, however, that if such Out of Scope Transaction involves an energy
Commodity, the Transaction Independent Amount shall be an amount equal to the
product of (a) the total notional principal amount of such Out of Scope
Transaction (the Total Notional Quantity or other similar quantity definition
denominating the entire quantity for the term of

 

10



--------------------------------------------------------------------------------

such Out of Scope Transaction) times (b) the fixed price (or contract price or
other similar pricing definition for the price of the Commodity subject to such
Out of Scope Transaction as of the Trade Date) times (c) 15%).

If any Out of Scope Transaction involves more than one Notional Amount, the
higher value will apply for purposes of this calculation. If in any case the
relevant amount is not expressed in USD, the USD equivalent thereof, as
determined by Party A, shall be applicable for the purposes of determining the
Transaction Independent Amount with respect to Out of Scope Transactions. (Terms
used in subsections (i), (ii), and (iii) immediately above without definition
herein shall have the meanings set forth in the Confirmation of the relevant Out
of Scope Transaction.)

“Currency Stress Amount” means, as of the relevant Valuation Date, an amount
determined by Party A representing the greatest potential loss to Party B in
respect of in Scope Transactions resulting from the application of one or more
risk scenarios formulated by Party A that Party A determines to be appropriate
as of such Valuation Date, which scenarios are based on, among other things,
changes to the valuations of certain currencies or groups of currencies.

“Developed Market Country” means a country designated as such from time to time
by Party A in its discretion (it being agreed that Party A may from time to time
change any such designation of a country).

“Developed Market Currencies” means any currencies (individually, a “Developed
Market Currency”) designated as such from time to time by Party A in its
discretion (it being agreed that Party A may from time to time change any such
designation of a currency and that the Transaction Independent Amount may change
as a result thereof (including, without limitation, as a result of a currency
then falling within the application of one or more different risk scenarios)).

“Emerging Market Country” means, as of the relevant Valuation Date, any country
that is not a Developed Market Country.

“Emerging Market Currency” means, as of the relevant Valuation Date, any
currency that is not a Developed Market Currency.

“In Scope Transaction” means, as of the relevant Valuation Date, (i) each Plain
Vanilla (as defined below) Transaction that is a forward FX Transaction,
Currency Option Transaction relating (y) solely to a Developed Market Currency
or floating rate of a Developed Market Country or (z) to an Emerging Market
Currency or floating rate of an Emerging Market Country that Party A includes as
an In Scope Transaction in either case in its discretion, (ii) each Plain
Vanilla (as defined below) Transaction that is a Bullion Trade or a Bullion
Option (as defined in the 2005 ISDA Commodity Definitions) that Party A includes
as an In Scope Transaction in its discretion, and (iii) each other Transaction
that Party A determines in its discretion constitutes an In Scope Transaction;
provided, however, that IA Transactions entered into on or after the date of
this Agreement will not be In Scope Transactions. “Plain Vanilla” means a
Transaction whose material terms are those set forth in the applicable form of
Confirmation for that type of Transaction set forth in an exhibit to the
definition booklet published by the International Swaps and Derivatives
Association, Inc. that applies to that type of Transaction; provided that such
Transaction may be confirmed using such form of Confirmation without substantive
change; and

 

11



--------------------------------------------------------------------------------

provided, further, that a Transaction that has material terms set forth in the
exhibits to the 2005 Supplement to the 1998 FX and Currency Option Definitions
will not be considered Plain Vanilla.

“Interest Rate Stress Amount” means, as of the relevant Valuation Date, an
amount determined by Party A representing the greatest potential loss to Party B
in respect of In Scope Transactions resulting from the application of one or
more risk scenarios formulated by Party A that Party A determines to be
appropriate as of such Valuation Date, which scenarios are based on, among other
things, changes in the interest rates of certain countries or groups of
countries.

“Liquidation Cost” means, as of the Valuation Date, an amount determined by
Party A by applying one or more shock factors to In Scope Transactions
formulated by Party A that Party A determines to be appropriate as of such
Valuation Date, which such shock factors are based on, among other things,
changes in the liquidity of the relevant currency.

“Pegged Currency” means a currency selected by Party A whose value Party A
determines is pegged to another currency or Party A determines is not otherwise
freely floating (it being agreed that Party A may from time to time change any
such designation of a currency).

“Pegged Currency Add-on” means, as of the relevant Valuation Date, an amount
equal to the sum of the Greatest Negative Nets (as defined below) in respect of
all Pegged Currencies determined by Party A resulting from positions of Party B
in each Pegged Currency arising under In Scope Transactions (which positions
have, in the determination of Party A, currency sensitivity) being shocked in a
manner determined by Party A, the resulting potential gains (expressed as a
positive number) and losses (expressed as a negative number) to Party B in
respect of each such Pegged Currency within each shocking factor being. netted
against each other, and the negative net amount, if any, representing the
highest potential loss to Party B in respect of the shocking factors applied to
such Pegged Currency being determined by Party A (in respect of any Pegged
Currency, the “Greatest Negative Net”).

“Portfolio Multiplier” means 1; provided, however, that Party A may amend the
Portfolio Multiplier from time to time by notice to Party B.

“Risk Determination” means, as of the relevant Valuation Date, an amount
determined by Party A in respect of In Scope Transactions using such methodology
and factors as it determines in its discretion to be appropriate as of such day;
provided, however, that such amount will be determined by Party A as follows
until such time as Party A notifies Party B that Party A will be using a
different methodology and/or factors: an amount equal to Party A’s value at risk
for a period of ten days in respect of all In Scope Transactions outstanding as
of the relevant day, as determined by Party A as of such day based on a
statistical confidence level of 99% using two years of historical data.

“Risk Multiplier” means 1; provided, however, that Party A may amend the Risk
Multiplier from time to time by notice to Party B.

“Stress-Based Independent Amount” means, as of the relevant Valuation Date, an
amount determined by Party A in respect of In Scope Transactions equal to the
sum of (i) the Pegged Currency Add-on plus (ii) the Currency Stress Amount plus
(iii) the Interest Rate Stress Amount plus (iv) the Volatility Stress Amount
plus (v) the Tenor Based Liquidation Add-on.

 

12



--------------------------------------------------------------------------------

“Tenor Based Liquidation Add-on” means, as of the relevant Valuation Date for In
Scope Transactions with a tenor greater than 12 months from the trade date, an
amount calculated by Party A by: (I) determining the net Liquidation Cost amount
for each currency by summing the Liquidation Costs for all In Scope Transactions
of such currency, and (ii) aggregating the absolute value of the amounts
determined under (i).

“Volatility Stress Amount” means, as of the relevant Valuation Date, an amount
determined by Party A representing the greatest potential loss to Party B in
respect of In Scope Transactions resulting from the application of one or more
risk scenarios formulated by Party A that Party A determines to be appropriate
as of such Valuation Date, which scenarios are based on, among other things,
changes in the volatilities of options related to certain currencies or groups
of currencies.

Party A has provided to Party B descriptions of the risk scenarios that Party A
may use, in its discretion, to determine the Currency Stress Amount, the
Interest Rate Stress Amount, and the Volatility Stress Amount. Party A may
modify or change such risk scenarios from time to time by notice to Party B.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

Please confirm your agreement to the terms of the foregoing Paragraph 13 by
signing below.

 

JPMORGAN CHASE BANK, N.A.      CMF TT II, LLC        By:   Ceres Managed Futures
LLC By:  

/s/ Leila Safai

     By:  

/s/ Patrick T. Egan

Name:   Leila Safai      Name:   Patrick T. Egan Title:   Vice President,     
Title:   President & Director JPMorgan Chase Bank, N.A.      Ceres Managed
Futures LLC



--------------------------------------------------------------------------------

Exhibit A

Information Statement in accordance with Article 15 of the

Securities Financing Transactions Regulation

This Information Statement is provided for information purposes only and does
not amend or supersede the express terms of any Transaction, Collateral
Arrangement or any rights or obligations you may have under applicable law,
create any rights or obligations, or otherwise affect your or our liabilities
and obligations.

1. Introduction

You have received this Information Statement because you have entered into or
may hereafter enter into one or more title transfer collateral arrangements or
security collateral arrangements containing a right of use (together,
“Collateral Arrangements”) with us.

This Information Statement has been prepared to comply with Article 15 of the
Securities Financing Transactions Regulation by informing you of the general
risks and consequences that may be involved in consenting to a right of use of
collateral provided under a security collateral arrangement or of concluding a
title transfer collateral arrangement (“Re-use Risks and Consequences”). The
information required to be provided to you pursuant to Article 15 of the
Securities Financing Transactions Regulation relates only to Re-use Risks and
Consequences, and so this Information Statement does not address any other risks
or consequences that may arise as a result of your particular circumstances or
as a result of the terms of particular Transactions.

This information Statement is not intended to be, and should not be relied upon
as, legal, financial, tax, accounting or other advice. Unless otherwise
expressly agreed in writing, we are not providing you with any such legal,
financial, tax, accounting or other advice and you should consult your own
advisors for advice on consenting to a right of use of collateral provided under
a security collateral arrangement or on concluding a title transfer collateral
arrangement, including the impact on your business and the requirements of, and
results of, entering into any Transaction.

Appendix 2 sets out an indicative (but not exhaustive) list of types of
agreement that may constitute Collateral Arrangements.

Appendix 3 sets out alternative disclosures that are applicable if we are (1) a
U.S. broker-dealer or futures commission merchant or (2) a U.S. bank or U.S.
branch or agency office of a non-U.S. bank.

In this information Statement:

 

  •  

“we”, “our”, “ours” and “us” refer to the provider of this Information Statement
that may conduct Transactions with you (or, where we are acting on behalf of
another person, including where that person is an affiliate, that person);

 

  •  

“you”, “your” and “yours” refer to each of the persons to which this Information
Statement is delivered or addressed in connection with entering into,
continuing, executing or agreeing upon

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the International Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc., the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.



--------------------------------------------------------------------------------

 

the terms of Transactions with us (or, where you are acting on behalf of other
persons, each of those persons);

 

  •  

“right of use” means any right we have to use, in our own name and on our own
account or the account of another counterparty, financial instruments received
by us by way of collateral under a security collateral arrangement between you
and us;

 

  •  

“Securities Financing Transactions Regulation” means Regulation (EU) 2015/2365
of the European Parliament and of the Council of 25 November 2015 on
transparency of securities financing transactions and of reuse and amending
Regulation (EU) No 648/2012 (as amended from time to time);

 

  •  

“Transaction” means a transaction entered into, executed or agreed between you
and us under which you agree to provide financial instruments as collateral,
either under a security collateral arrangement or under a title transfer
collateral arrangement;

 

  •  

“financial instruments”, “security collateral arrangement” and “title transfer
collateral arrangement” have the meaning given to those terms in the Securities
Financing Transactions Regulation. These are set out in Appendix 1 for
reference.

2. Re-use Risks and Consequences

 

  a)

Where you provide financial instruments to us under a title transfer collateral
arrangement or if we exercise a right of use in relation to any financial
instruments that you have provided to us by way of collateral under a security
collateral arrangement containing a right of use, we draw your attention to the
following Re-use Risks and Consequences:1

 

  i.

your rights, including any proprietary rights that you may have had, in those
financial instruments will be replaced by an unsecured contractual claim for
delivery of equivalent financial instruments subject to the terms of the
relevant Collateral Arrangement;

 

  ii.

those ‘financial instruments will not be held by us in accordance with client
asset rules, and, if they had benefited from any client asset protection rights,
those protection rights will not apply (for example, the financial instruments
will not be segregated from our assets and will not be held subject to a trust);

 

1 

As noted above, Appendix 3 sets forth the risks and consequences that may arise
in connection with re-use of financial instruments by a U.S. broker-dealer, U.S.
futures commission merchant, or U.S. bank or U.S. branch or agency office of a
non- U.S. bank.

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the International Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, Inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc„ the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.



--------------------------------------------------------------------------------

  iii.

in the event of our insolvency or default under the relevant agreement your
claim against us for delivery of equivalent financial instruments will not be
secured and will be subject to the terms of the relevant Collateral Arrangement
and applicable law and, accordingly, you may not receive such equivalent
financial instruments or recover the full value of the financial instruments
(although your exposure may be reduced to the extent that you have liabilities
to us which can be set off or netted against or discharged by reference to our
obligation to deliver equivalent financial instruments to you);

 

  iv.

in the event that a resolution authority exercises its powers under any relevant
resolution regime in relation to us any rights you may have to take any action
against us, such as to terminate our agreement, may be subject to a stay by the
relevant resolution authority and:

 

  a)

your claim for delivery of equivalent financial instruments may be reduced (in
part or in full) or converted into equity; or

 

  b)

a transfer of assets or liabilities may result in your claim on us, or our claim
on you, being transferred to different entities

although you may be protected to the extent that the exercise of resolution
powers is restricted by the availability of set-off or netting rights;

 

  v.

as a result of your ceasing to have a proprietary interest in those financial
instruments you will not be entitled to exercise any voting, consent or similar
rights attached to the financial instruments, and even if we have agreed to
exercise voting, consent or similar rights attached to any equivalent financial
instruments in accordance with your instructions or the relevant Collateral
Arrangement entitles you to notify us that the equivalent financial instruments
to be delivered by us to you should reflect your instructions with respect to
the subject matter of such vote, consent or exercise of rights, in the event
that we do not hold and are not able to readily obtain equivalent financial
instruments, we may not be able to comply (subject to any other solution that
may have been agreed between the parties);

 

  vi.

in the event that we are not able to readily obtain equivalent financial
instruments to deliver to you at the time required: you may be unable to fulfil
your settlement obligations under a hedging or other transaction you have
entered into in relation to those financial instruments; a counterparty,
exchange or other person may exercise a right to buy-in the relevant financial
instruments; and you may be unable to exercise rights or take other action in
relation to those financial instruments;

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the International Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, Inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc., the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.



--------------------------------------------------------------------------------

  vii.

subject to any express agreement between you and us, we will have no obligation
to inform you of any corporate events or actions in relation to those financial
instruments;

 

  viii.

you will not be entitled to receive any dividends, coupon or other payments,
interests or rights (including securities or property accruing or offered at any
time) payable in relation to those financial instruments, although the express
written terms of the relevant Collateral Arrangement or Transaction may provide
for you to receive or be credited with a payment by reference to such dividend,
coupon or other payment (a “manufactured payment”);

 

  ix.

the provision of title transfer collateral to us, our exercise of a right of use
in respect of any financial collateral provided to us by you and the delivery by
us to you of equivalent financial instruments may give rise to tax consequences
that differ from the tax consequences that would have otherwise applied in
relation to the holding by you or by us for your account of those financial
instruments;

 

  x.

where you receive or are credited with a manufactured payment, your tax
treatment may differ from your tax treatment in respect of the original
dividend, coupon or other payment in relation to those financial instruments.

 

  b.

Where we provide you with clearing services (whether directly as a clearing
member or otherwise), we draw your attention to the following additional Re-use
Risks and Consequences:

 

  i.

if we are declared to be in default by an EU central counterparty (“EU CCP”) the
EU CCP will try to transfer (“port”) your transactions and assets to another
clearing broker or, if this cannot be achieved, the EU CCP will terminate your
transactions;

 

  ii.

in the event that other parties in the clearing structure default (e.g., a
central counterparty, a custodian, settlement agent or any clearing broker that
we may instruct) you may not receive all of your assets back and your rights may
differ depending on the law of the country in which the party is incorporated
(which may not necessarily be English law) and the specific protections that
party has put in place;

 

  iii.

in some cases a central counterparty may benefit from legislation which protects
actions it may take under its default rules in relation to a defaulting clearing
member (e.g., to port transactions and related assets) from being challenged
under relevant insolvency law.

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the International Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc., the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.



--------------------------------------------------------------------------------

Appendix 1

Defined terms for the purposes of the Securities Financing Transactions
Regulation:

“financial instrument” means the instruments set out in Section C of Annex I to
Directive 2014/65/EU on markets in financial instruments, and includes without
limitation:

1) Transferable securities;

2) Money-market instruments;

3) Units in collective investment undertakings.

“title transfer collateral arrangement” means an arrangement, including
repurchase agreements, under which a collateral provider transfers full
ownership of financial collateral to a collateral taker for the purpose of
securing or otherwise covering the performance of relevant financial
obligations.

“security collateral arrangement” means an arrangement under which a collateral
provider provides financial collateral by way of security in favour of, or to, a
collateral taker, and where the full ownership of the financial collateral
remains with the collateral provider when the security right is established.

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the international Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, Inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc., the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.



--------------------------------------------------------------------------------

Appendix 2

We have set out below examples of the types of agreements to which this
Information Statement applies. These examples are for illustrative purposes only
and should not be relied upon as a legal determination of the characterisation
of each agreement. The fact that an agreement is grouped with Title Transfer
Collateral Agreements below does not preclude its characterisation as a Security
Collateral Arrangement with a right of use and vice versa. Moreover, the
characterization of an agreement may be different under U.S. and European law.

Title Transfer Collateral Arrangement

Such arrangements may include without limitation:

 

  •  

Overseas Securities Lender’s Agreement

 

  •  

Global Master Securities Lending Agreement

 

  •  

Global Master Repurchase Agreement

 

  •  

SIFMA Master Repurchase Agreement

 

  •  

An ISDA Master Agreement incorporating an English Law ISDA Credit Support Annex

 

  •  

An ISDA/FIA Client Cleared OTC Derivatives Addendum which provides for title
transfer collateral arrangements and ‘in particular where entered into in
connection with an English law governed ISDA Master Agreement which includes the
English law CSA Collateral Terms as set out in Appendix 1 thereto, or when
entered into in connection with a relevant FIA client clearing agreement

 

  •  

Master Gilt Edged Stock Lending Agreement

 

  •  

Master Equity and Fixed Interest Stock Lending Agreement

 

  •  

Prime brokerage agreements which provide for title transfer collateral
arrangements

 

  •  

FIA client clearing agreements for exchange traded and other cleared derivatives
which provide for title transfer collateral arrangements

 

  •  

FIA Clearing Module which provides for title transfer collateral arrangements

 

  •  

Any bespoke agreements granting security by way of transfer of title to the
secured party

 

  •  

Futures & Options Client Agreements

 

  •  

FBE European Master Agreement with Product Annex for Repurchase Transactions

 

  •  

ISDA Master Agreement incorporating a Japanese Law 1995 Credit Support Annex
(Loan) and Japanese Law 2008 Credit Support Annex (Loan)

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the International Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, Inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc., the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.



--------------------------------------------------------------------------------

  •  

ISDA Master Agreement incorporating a New York Law ISDA Credit Support Annex
with Loan & Set-off language

 

  •  

Convention-Cadre FBF Relative aux Operations de Pension Livrees (FBF Master
Agreement for Repurchase Transactions)

Security Collateral Arrangement containing a right of use Such arrangements may
include without limitation:

 

  •  

An ISDA Master Agreement incorporating a New York Law ISDA Credit Support Annex

 

  •  

An ISDA/FIA Client Cleared OTC Derivatives Addendum which provides for security
collateral arrangements and in particular where entered into in connection a New
York law governed ISDA Master Agreement including the New York law CSA
Collateral Terms as set out in Appendix 2 thereto, or when entered into in
connection with a relevant FIA client clearing agreement

 

  •  

An ISDA Master Agreement in respect of which an English Law ISDA Credit Support
Deed incorporating a right of use is a credit support document

 

  •  

Prime brokerage agreements which provide for the creation of security over
financial instruments

 

  •  

FIA client clearing agreements for exchange traded and other cleared derivatives
which provide for a creation of security over financial instruments

 

  •  

FIA Clearing Module which provides for a creation of security over financial
instruments

 

  •  

Security arrangements in relation to margin loan documentation and associated
custody agreements

 

  •  

SIFMA Master Securities Lending Agreement (this agreement is generally a
security collateral arrangement with respect to collateral delivered to the
lender; the borrower takes title to the borrowed securities)

 

  •  

Any bespoke security agreements creating security in respect of financial
instruments with rehypothecation rights or a right of use over the financial
instruments in favour of the secured party

 

  •  

SIFMA Master Securities Forward Transaction Agreement

 

  •  

Futures & Options Client Agreements

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the International Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, Inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc., the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.



--------------------------------------------------------------------------------

Appendix 3

U.S. BROKER-DEALER, U.S. FUTURES COMMISSION MERCHANT, or U.S. BANK:

This Appendix describes the Re-use Risks and Consequences that may arise under
Collateral Arrangements with a bank chartered under U.S. federal or state law, a
U.S. branch or agency office of a non-U.S. bank (any such bank, branch, or
agency office, a “U.S. banking organization”), a U.S. entity that is registered
as a broker-dealer with the U.S. Securities and Exchange Commission
(“broker-dealer”), or a U.S. entity that is registered as a futures commission
merchant with the Commodity Futures Trading Commission (“FCM”). A single U.S.
entity can operate, and be regulated, as both a broker-dealer and an FCM, but it
remains subject to separate regulatory requirements with respect to its separate
activities.

U.S. law draws a distinction between financial instruments delivered to a
broker-dealer or FCM and treated as customer assets (“Customer Assets”),
financial instruments held by a U.S. banking organization in a trust or
custodial capacity (“Custodial Assets”), and financial instruments delivered or
pledged to a U.S. banking organization, broker-dealer, or FCM in a principal
(non-customer) capacity (“Non-Customer Assets”). Customer Assets held by a
broker-dealer or FCM are subject to mandatory segregation requirements under the
rules of the SEC and CFTC, respectively, and special-purpose insolvency regimes
under which segregated assets, i.e., Customer Assets and cash required to be
held in segregated accounts, are distributed to customers. Custodial Assets held
by a U.S. banking organization are generally segregated on an account- or
customer-specific basis, while in some circumstances broker-dealers and FCMs are
permitted to segregate Customer Assets on an omnibus basis for all customers.

Financial instruments held in a securities account at a broker-dealer or
delivered to an FCM as margin (or “performance bond”) for a cleared derivative
generally constitute Customer Assets. On the other hand, securities delivered to
us under a repurchase or securities lending agreement generally do not
constitute Customer Assets. If, with respect to Customer Assets received by us
as a broker-dealer, you separately agree to lend financial instruments to us
under a securities lending agreement, or agree to sell financial instruments to
us under a repurchase agreement, then the financial instruments are removed from
your account and are no longer eligible for customer protection. Any financial
instruments delivered to us under such transactions are Non-Customer Assets. If
you are uncertain whether a financial instrument pledged or delivered to us is a
Customer Asset, please obtain legal advice.

With respect to Customer Assets received by us as an FCM in connection with your
CFTC-regulated transactions, we generally cannot use such Customer Assets other
than to margin, guarantee or secure those transactions. That is, we may transfer
such assets to segregated or secured accounts established by us with banks,
clearing houses and clearing brokers, which acknowledge, via rules or written
agreements, that such Customer Assets are the property of the FCM’s customers
and can be utilized solely to margin, guarantee or secure customer transactions.
In addition, an FCM may, pursuant to repurchase agreements, substitute such
segregated Customer Assets, subject to very strict CFTC regulations, including
the requirement that such substitution is made on a “delivery versus delivery”

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the International Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, Inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc., the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.



--------------------------------------------------------------------------------

basis, and the market value of the substituted securities is at least equal to
that of the Customer Assets being substituted. To the extent segregated assets
were found to be insufficient to satisfy customer claims in full, customers
would continue to have a claim against the proprietary assets of the FCM.

With respect to Customer Assets received by us as a broker-dealer in connection
with your SEC-regulated transactions, we generally can use such Customer Assets
only with your consent and subject to regulatory usage limits that are imposed
both at the account level (by reference to the amount of your obligations to us)
and across all customers (by reference to the amount of all customer obligations
to us). The SEC requires that broker-dealers perform a daily valuation of
Customer Assets (including related customer obligations) and maintain in
segregation either Customer Assets or cash or other high-grade assets such that
the value of segregated assets will at all times exceed the value of all
Customer Assets net of customer obligations to the broker-dealer. Further, to
the extent segregated assets were to be insufficient to satisfy customer claims
in full, customers would continue to have a claim against the proprietary assets
of the broker-dealer.

Notwithstanding point (b) of paragraph 2 of Article 15 of the Securities
Financing Transactions Regulation, when we use your Customer Assets, they
continue to be included on your account statement reflecting their status as
Customer Assets, and we may not identify to you the financial instruments that
we have used.

If we are a broker-dealer or FCM, our exercise of our right to use Customer
Assets has no effect on the nature of your property interest in the financial
instruments or on your rights as a customer in the event of our insolvency. The
amount of your customer claim in a broker-dealer or FCM insolvency proceeding is
a function of the value of assets held in your account and the amount of your
obligations to us, if any. In a broker-dealer or FCM insolvency proceeding, all
customers generally receive the same pro rata share of their claims based on
Customer Assets (and customer cash), regardless of whether their financial
instruments were subject to use or were used by the broker-dealer or FCM. (In
the case of an FCM insolvency, customers are separated into several account
classes based on product type, and recoveries may vary across account classes.
Customers within the same account class receive the same pro rata share of all
customer claims within that class.)

In the insolvency of a U.S. banking organization, Custodial Assets are generally
returned to their owners to the extent such assets are available for
distribution. Your consent to our use of your financial instruments may prevent
them from being treated as Custodial Assets, and it may jeopardize your right to
obtain their return in the event of our insolvency.

Collateral Arrangements with respect to Non-Customer Assets can take a variety
of forms with differing legal characterizations and practical consequences.
Generally, a title transfer collateral arrangement entitles you only to a
creditor claim for the return of your financial instruments. Under a security
collateral arrangement, in some cases you may retain a property interest in the
financial instruments delivered to us as collateral, but your property right (if
any) may be subject to superior rights of our creditors or of a party to which
we have transferred the financial instruments. Additionally, in the event of our
insolvency, you may lose your property interest if you are unable to identify
your property as distinct from our other assets, and our use of your financial
instruments may impair your ability to do so.

This Appendix is not intended to provide a complete description of the treatment
of Collateral Arrangements under U.S. law or the U.S. customer protection
system, and you should not rely on it for that purpose.

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the International Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, Inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc., the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.



--------------------------------------------------------------------------------

If we are a U.S. broker-dealer, U.S. FCM, or U.S. banking organization, Sections
2(a)(i) through (v) of the Information Statement do not apply. Instead, where
you provide financial instruments to us under a title transfer collateral
arrangement or if we exercise a right of use in relation to any financial
instruments that you have provided to us by way of collateral under a security
collateral arrangement containing a right of use, we draw your attention to the
following Re-use Risks and Consequences:

Paragraph 2. Risks in Connection with Financial Instruments That Are Customer
Assets

If we are a U.S. broker-dealer or FCM and your financial instruments are
Customer Assets, then we are permitted to use your financial instruments (i) to
post as margin in respect of CFTC-regulated products with a clearing
organization or other intermediary, and (ii) as otherwise permitted within the
limits imposed by U.S. customer protection rules. When we use your Customer
Assets, we may not hold them in segregation or trust, depending on the
applicable U.S. regulation, but we continue to report them on your account
statement reflecting their status as Customer Assets. As a result of our use of
your Customer Assets, those assets are subject to the Re-use Risks and
Consequences listed in Sections 2(a)(vi) through (x) of the Information
Statement. In addition, if we provide you with clearing services (whether
directly as a clearing member or otherwise), Customer Assets are subject to the
Re-use Risks and Consequences listed in Section 2(b) of the Information
Statement.

Moreover, as a result of our use of those financial instruments (including, in
some cases, your ceasing to have a proprietary interest in those financial
instruments), or the failure of a third party to deliver to us financial
instruments, you may not be entitled to exercise any voting, consent or similar
rights attached to the financial instruments, and even if we have agreed to
exercise voting, consent or similar rights attached to any equivalent financial
instruments in accordance with your instructions or the relevant Collateral
Arrangement entitles you to notify us that the equivalent financial instruments
to be delivered by us to you should reflect your instructions with respect to
the subject matter of such vote, consent or exercise of rights, in the event
that we do not hold and are not able to readily obtain equivalent financial
instruments, we may not be able to comply (subject to any other solution that
may have been agreed between the parties).

However, our right to use Customer Assets and our actual use of Customer Assets
do not present any insolvency-related Re-use Risks and Consequences. This is
because, as described above, in the event of our insolvency your claim for
Customer Assets would be calculated according to a formula that does not take
our use of assets into account.

In the event that a receiver, conservator or other insolvency official exercises
its powers under an insolvency regime in relation to us, any rights you may have
to take any action against us, such as to terminate our agreement, may be
subject to a stay by the relevant authority and a transfer of assets or
liabilities may result in your claim on us, or our claim on you, being
transferred to different entities. However, this risk exists regardless of
whether we have used your financial instruments or you have consented to their
use.

Paragraph 3. Risks in Connection with Financial Instruments That Are
Non-Customer Assets

Non-Customer Assets are not protected by the U.S. customer protection rules that
apply to Customer Assets. If we are a U.S. broker-dealer or FCM and your
financial instruments are Non-Customer Assets, or we are a U.S. banking
organization, and you have granted us a right to use your financial instruments,
then we will not hold such financial instruments in segregation or trust. Your
rights, including any

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the International Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, Inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc., the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.



--------------------------------------------------------------------------------

proprietary rights that you may have had, in those financial instruments may be
replaced by a contractual claim (which would be unsecured unless otherwise
agreed) for the delivery of equivalent financial instruments subject to the
terms of the relevant Collateral Arrangement. As a result of our use of your
Non-Customer Assets, those assets are subject to the Re-use Risks and
Consequences listed in Sections 2(a)(vi) through (x) of the Information
Statement.

If we are a U.S. banking organization, as a result of your consent to our use of
your financial instruments, those financial instruments may not be held by us in
accordance with the rules that apply to Custodial Assets, and, if they had
benefited from any protections as Custodial Assets, those protection rights may
not apply (for example, the financial instruments will not be segregated from
our assets and will not be held subject to a trust).

Moreover, as a result of our use of financial instruments (including, in some
cases, your ceasing to have a proprietary interest in those financial
instruments), or the failure of a third party to deliver to us financial
instruments, you may not be entitled to exercise any voting, consent or similar
rights attached to the financial instruments, and even if we have agreed to
exercise voting, consent or similar rights attached to any equivalent financial
instruments in accordance with your instructions or the relevant Collateral
Arrangement entitles you to notify us that the equivalent financial instruments
to be delivered by us to you should reflect your instructions with respect to
the subject matter of such vote, consent or exercise of rights, in the event
that we do not hold and are not able to readily obtain equivalent financial
instruments, we may not be able to comply (subject to any other solution that
may have been agreed between the parties).

In the event of our insolvency your rights in financial instruments that we have
used may be replaced by a general claim (which would be unsecured unless
otherwise agreed) against us for equivalent financial instruments or the value
of those financial instruments, and you may not receive such equivalent
financial instruments or recover the full value of the financial instruments
(although your exposure may be reduced to the extent that we have provided
collateral to you or you have liabilities to us which can be set off or netted
against or discharged by reference to our obligation to deliver equivalent
financial instruments to you). To the extent you retain a property interest in
financial assets we have used, our use of the financial instruments may give
other parties superior rights in them and may interfere with your ability to
identify the financial instruments for the purpose of obtaining their return.

In the event that a receiver, conservator or other insolvency official exercises
its ‘powers under an insolvency regime in relation to us, any rights you may
have to take any action against us, such as to terminate our agreement, may be
subject to a stay by the relevant authority and a transfer of assets or
liabilities may result in your claim on us, or our claim on you, being
transferred to different entities. However, this risk exists regardless of
whether we have used your financial instruments or you have consented to their
use.

 

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.,
the Association for Financial Markets in Europe, the Futures Industry
Association, Inc., the International Capital Market Association, the
International Securities Lending Association and SIFMA. Neither the
International Swaps and Derivatives Association, Inc., the Association for
Financial Markets in Europe, the Futures Industry Association, Inc., the
International Capital Market Association and the International Securities
Lending Association nor SIFMA, has reviewed or endorsed any modifications that
may have been made to this document.